Exhibit 10.1
 
MAGNEGAS CORPORATION
Placement Agency Agreement
Common Stock, Preferred Stock, and Warrants


March 24, 2014


Northland Securities, Inc.
45 South Seventh Street, Suite 2000
Minneapolis, Minnesota  55402


Ladies and Gentlemen:
 
MagneGas Corporation, a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated in this Placement Agency Agreement (this
“Agreement”) and the Stock Purchase Agreement in the form of Exhibit A attached
hereto (the “Stock Purchase Agreement”) entered into with the investors
identified therein (each, an “Investor” and collectively, the “Investors”), to
issue and sell up to an aggregate of $5,000,000 of (i) shares (the “Common
Shares”) of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), (ii) shares (the “Preferred Shares” and together with the Common
Shares, the “Shares”) of the Company’s preferred stock, par value $0.001 per
share (the “Preferred Stock”) and (iii) warrants (the “Warrants”), which are
exercisable for shares of the Common Stock (the “Warrant Shares” and together
with the Shares and the Warrants, the “Securities”).  The Company hereby
confirms its agreement with Northland Securities, Inc. (the “Placement Agent”)
as set forth below.  The Shares are more fully described in the Prospectus (as
defined below).  This Agreement supplements that certain letter agreement
between the Company and Northland Securities, Inc. dated April 26, 2013 (the
“Letter Agreement”) by providing additional information with respect to the
offering described herein.
 
The Company has prepared and filed, in accordance with the Securities Act of
1933, as amended (the “Securities Act”), and the rules and regulations
thereunder, with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (file number 333-188661), including a
prospectus, relating to the Shares, which registration statement and prospectus
incorporate or are deemed to incorporate by reference documents that the Company
has filed, or will file, with the Commission in accordance with the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations thereunder.  The registration statement as amended at the time it
became or becomes effective for purposes of Section 11 of the Securities Act,
including the documents filed as part thereof and information contained or
incorporated by reference in the prospectus or otherwise deemed to be part of
the registration statement at the time of effectiveness pursuant to Rule 430A or
Rule 430B under the Securities Act, is hereinafter referred to as the
“Registration Statement.”  If the Company files an abbreviated registration
statement to register additional shares of Common Stock or Preferred Stock
pursuant to Rule 462(b) under the Securities Act (the “Rule 462 Registration
Statement”), then any reference herein to the term “Registration Statement”
shall be deemed to include such Rule 462 Registration Statement.  The Company
has also filed with, or transmitted for filing to, or shall promptly after the
date of this Agreement file with or transmit for filing to, the Commission a
final prospectus supplement (in the form first used to confirm sales of the
Shares, the “Prospectus Supplement”) pursuant to Rule 424 under the Securities
Act.  The term “Base Prospectus” means the prospectus dated May 17, 2013,
relating to the Shares, in the form in which it has most recently been filed
with the Commission as part of the Registration Statement on or prior to the
date of this Agreement.  The term “Prospectus” means the Base Prospectus as
supplemented by the Prospectus Supplement.  The term “Preliminary Prospectus”
means any preliminary form of Prospectus.
 
Placement Agency Agreement
 
Page 1

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “free writing prospectus” has the meaning set
forth in Rule 405 under the Securities Act; “Time of Sale Prospectus” means the
Base Prospectus and the Preliminary Prospectus, together with the free writing
prospectuses, if any, each identified in Schedule I hereto (each, a “Permitted
Free Writing Prospectus”), and other information conveyed to Investors at or
prior to the Time of Sale as set forth in Schedule I hereto; “Time of Sale”
means the time the Shares are sold to the Investors on the date of the Stock
Purchase Agreement for the Shares; and “road show” has the meaning set forth in
Rule 433(h)(4) under the Securities Act.  As used herein, the terms
“Registration Statement,” “Base Prospectus,” “Preliminary Prospectus,” “Time of
Sale Prospectus” and “Prospectus” shall include the documents, if any, deemed to
be incorporated by reference therein, including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such incorporated
documents.  The terms “supplement,” “amendment” and “amend” as used herein with
respect to the Registration Statement, the Base Prospectus, the Time of Sale
Prospectus, any Preliminary Prospectus, the Prospectus or any free writing
prospectus shall include all documents subsequently filed by the Company with
the Commission pursuant to the Exchange Act that are deemed to be incorporated
by reference therein.
 
1.           Agreement to Act as Placement Agent; Delivery and Payment.  On the
basis of the representations, warranties and agreements of the Company herein
contained, and subject to the terms and conditions set forth in this Agreement:
 
(a)           The Company hereby engages the Placement Agent, as the exclusive
agent of the Company, to, on a reasonable best efforts basis, solicit offers to
purchase Securities from the Company on the terms and subject to the conditions
set forth in the Stock Purchase Agreement and Prospectus (as defined
below).  The Placement Agent shall use reasonable best efforts to assist the
Company in obtaining performance by each Investor whose offer to purchase the
Securities was solicited by such Placement Agent and accepted by the Company,
but the Placement Agent shall not, except as otherwise provided in this
Agreement, have any liability to the Company in the event any such purchase is
not consummated for any reason.  In connection with its reasonable best efforts
to solicit offers to purchase the Securities, the Placement Agent shall only
communicate information regarding the Company to potential purchasers of the
Securities that is consistent with the information contained in the
Prospectus.  Under no circumstances will the Placement Agent or any of its
affiliates be obligated to underwrite or purchase any of the Securities for its
own account or otherwise provide any financing.  The Placement Agent shall act
solely as the Company’s agent and not as principal.  The Placement Agent has no
authority to bind the Company with respect to any prospective offer to purchase
Securities, and the Company shall have the sole right to accept offers to
purchase Securities and may reject any such offer, in whole or in part.
 
(b)           As compensation for services rendered by the Placement Agent
hereunder, on the Closing Date (as defined below), the Company shall pay or
cause to be paid to the Placement Agent by wire transfer of immediately
available funds to an account or accounts designated by the Placement Agent, an
aggregate amount equal to 7.0% of the gross proceeds received by the Company
from the sale of the Securities to Investors (the “Agency Fees”).  Such amount
may be deducted from the payment made by the Investor(s) to the Company and paid
directly to the Placement Agent on the Closing Date.  In addition, as set forth
in the second paragraph of Section C(1) of the Letter Agreement, for the
consideration of $100 at the Closing Date, the Company will sell to the
Placement Agent, a warrant to purchase shares of the Common Stock equal to 5.0%
of the Shares (on an as converted to common stock basis) (the “Agent
Warrants”).  The Agent Warrants will be in the form attached hereto as Exhibit
C.
 
(c)           The Securities are being sold to the Investors at a price of $1.45
per share (the “Purchase Price”) as set forth on the cover page of the
Prospectus (as defined below).  The purchases of Securities by the Investors
shall be evidenced by the execution of the Stock Purchase Agreement by each of
the parties thereto in the form attached hereto as Exhibit A.
 
Placement Agency Agreement
 
Page 2

--------------------------------------------------------------------------------

 
 
(d)           Prior to the earlier of (i) the date on which this Agreement is
terminated and (ii) the Closing Date, the Company shall not, without the prior
written consent of the Placement Agent, solicit or accept offers to purchase
shares of the Common Stock (other than pursuant to the exercise of options or
warrants to purchase shares of Common Stock that are outstanding at the date
hereof or are granted in the ordinary course to directors, officers or employees
of the Company under the Company’s equity incentive plans) or Preferred Stock
otherwise than through the Placement Agent in accordance herewith or any other
agreements with the Placement Agent.
 
(e)           No Securities which the Company has agreed to sell pursuant to
this Agreement and the Stock Purchase Agreement shall be deemed to have been
purchased and paid for, or sold by the Company, until such Securities shall have
been delivered to the Investor purchasing such Securities against payment
therefor by such Investor.  If the Company shall default in its obligations to
deliver Securities to an Investor whose offer it has accepted, the Company shall
indemnify and hold the Placement Agent harmless against any loss, claim, damage
or liability directly or indirectly arising from or as a result of the default
by the Company in accordance with the procedures set forth in Section 6(c)
hereof.
 
(f)           Payment of the purchase price for, and delivery of the Securities
shall be made at a closing (the “Closing”) at the location, time and date as the
Placement Agent and the Company determine pursuant to Rule 15c6-1(a) under the
Exchange Act (such date of payment and delivery being herein referred to as the
“Closing Date”).  Unless otherwise specified in the Stock Purchase Agreement,
the Securities will be settled through the facilities of The Depository Trust
Company’s DWAC system.  Subject to the terms hereof, payment of the purchase
price for the Securities shall be made to the Company in the manner set forth
below by Federal Funds wire transfer, against delivery of the Securities to such
persons and shall be registered in the name or names and shall be in such
denominations as the Placement Agent may request at least one business day
before the Closing Date.  Payment of the purchase price for the Securities to be
purchased by Investors shall be made by such Investors directly to the
Company.  Subject to the terms and conditions hereof, on the Closing Date, the
Company shall pay to Placement Agent the amount of expenses for which the
Placement Agent is entitled to reimbursement pursuant hereto.  At least one day
prior to the Closing Date, the Placement Agent shall submit to the Company its
bona fide estimate of the amount of expenses for which it is entitled to
reimbursement pursuant hereto.  As soon as reasonably practicable after the
Closing Date, the Placement Agent shall submit to the Company its expense
reimbursement invoice and the Company or the Placement Agent, as applicable,
shall make any necessary reconciling payment(s) within 10 days of receipt of
such invoices.
 
2.           Representations and Warranties of the Company. The Company
represents and warrants to the Placement Agent as of the date hereof and as of
the Closing Date, and agrees with the Placement Agent, as follows:
 
(a)           The Registration Statement has become effective under the
Securities Act; and no stop order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of any Preliminary
Prospectus or the Prospectus is in effect, and no proceedings for such purpose
are pending before or threatened by the Commission.  The shares of Common Stock
and Preferred Stock outstanding prior to the issuance of the Securities to be
sold by the Company have been duly authorized, are validly issued, fully paid
and non assessable, have been issued in compliance with applicable securities
laws and were not issued in violation of any preemptive or similar rights.  All
prior offers and sales of securities by the Company were made in compliance in
all material respects with the Securities Act and all other applicable laws and
regulations.
 
Placement Agency Agreement
 
Page 3

--------------------------------------------------------------------------------

 
 
(b)           The Base Prospectus and any Preliminary Prospectus filed as part
of the registration statement as originally filed or as part of any amendment
thereto, or filed pursuant to Rule 424 under the Securities Act, complied when
so filed in all material respects with the Securities Act and the rules and
regulations thereunder (including, without limitation, Rule 430B(a) or 430A(b)).
 
(c)           (i)  Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated by reference in the Time of Sale Prospectus or the
Prospectus complied or will comply when so filed in all material respects with
the Exchange Act and the applicable rules and regulations of the Commission
thereunder; (ii) each part of the Registration Statement, when such part became
effective, did not contain and each such part, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (iii) the Registration Statement, as of the
date hereof, does not contain and, as amended or supplemented, if applicable,
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) the Registration Statement complies and, as amended
or supplemented, if applicable, will comply in all material respects with the
Securities Act; the conditions to the use of Form S-3 in connection with the
offering and sale of the Shares as contemplated hereby have been satisfied; the
Registration Statement meets, and the offering and sale of the Shares as
contemplated hereby complies with, the requirements of Rule 415 under the
Securities Act (including without limitation Rule 415(a)(5)); (v) at no time
during the period that begins on May 17, 2013 and ends immediately prior to the
execution of this Agreement did the Base Prospectus or any Preliminary
Prospectus contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; (vi) the Time of Sale
Prospectus does not, and at the Time of Sale and at the Closing Date, the Time
of Sale Prospectus, as then amended or supplemented by the Company, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; (vii) each
Permitted Free Writing Prospectus does not conflict with the information
contained in the Registration Statement, the Time of Sale Prospectus or the
Prospectus; (viii) each road show, when considered together with the Time of
Sale Prospectus, does not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and (ix)
the Prospectus, as of the date it is filed with the Commission pursuant to Rule
424 and at the Closing Date, will comply in all material respects with the
Securities Act (including without limitation Section 10(a) of the Securities
Act) and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the representations and warranties set forth in this Section 2(c) do not
apply to statements or omissions in the Registration Statement, the Time of Sale
Prospectus, any Preliminary Prospectus, any Permitted Free Writing Prospectus,
any road show or the Prospectus or any amendments or supplements thereto based
upon information relating to the Placement Agent furnished to the Company in
writing by the Placement Agent expressly for use therein, it being agreed that
the only information furnished by the Placement Agent to the Company expressly
for use therein is the “Placement Agent’s Information” described in Section 7
below.
 
(d)           Prior to the execution of this Agreement, the Company has not,
directly or indirectly, offered or sold any Shares by means of any “prospectus”
(within the meaning of the Securities Act) or used any “prospectus” (within the
meaning of the Securities Act) in connection with the offer or sale of the
Shares, in each case other than the Permitted Free Writing Prospectuses; the
Company has not, directly or indirectly, prepared, used or referred to any free
writing prospectuses, without the prior written consent of the Placement Agent,
other than the Permitted Free Writing Prospectuses and road shows furnished or
presented to the Placement Agent before first use.  Each Permitted Free Writing
Prospectus has been prepared, used or referred to in compliance with Rules 164
and 433 under the Securities Act; assuming that such Permitted Free Writing
Prospectus is so sent or given after the Registration Statement was filed with
the Commission (and after such Permitted Free Writing Prospectus was, if
required pursuant to Rule 433(d) under the Securities Act, filed with the
Commission), the sending or giving, by the Placement Agent, of any Permitted
Free Writing Prospectus will satisfy the provisions of Rule 164 and Rule 433
(without reliance on subsections (b), (c) and (d) of Rule 164); the conditions
set forth in one or more of subclauses (i) through (iv), inclusive, of Rule
433(b)(1) under the Securities Act are satisfied, and the registration statement
relating to the offering of the Shares contemplated hereby, as initially filed
with the Commission, includes a prospectus that, other than by reason of Rule
433 or Rule 431 under the Securities Act, satisfies the requirements of Section
10 of the Securities Act; neither the Company nor the Placement Agent is
disqualified, by reason of subsection (f) or (g) of Rule 164 under the
Securities Act, from using, in connection with the offer and sale of the Shares,
free writing prospectuses pursuant to Rules 164 and 433 under the Securities
Act; each Permitted Free Writing Prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or that was
prepared by or behalf of or used or referred to by the Company complies or will
comply in all material respects with the requirements of the Securities Act; no
Permitted Free Writing Prospectus conflicts with the information contained in
the Registration Statement, any Preliminary Prospectus, Time of Sale Prospectus
or Prospectus; and, to the Company’s knowledge, no free writing prospectus
prepared by or on behalf of or used by any Placement Agent contains any “issuer
information” within the meaning of Rule 433(h)(2) under the Securities Act.
 
Placement Agency Agreement
 
Page 4

--------------------------------------------------------------------------------

 
 
(e)           The Company was, at the time the Registration Statement was
initially filed and when it became effective, and is, eligible to use Form S-3
to register the offering of the Shares contemplated hereby.  The Company was not
an “ineligible issuer” (as defined in Rule 405 under the Securities Act) as of
the eligibility determination date for purposes of Rules 164 and 433 under the
Securities Act with respect to the offering of the Shares contemplated by the
Registration Statement.  The conditions for use of Form S-3, set forth in the
General Instructions thereto, have been satisfied.
 
(f)           Shares of Common Stock are (and the Common Shares, Warrant Shares,
and Agent Warrant Shares (as defined below) will be) listed for quotation and
admitted for trading on the NASDAQ Capital Market (“NASDAQ”), and the Company
has not received any notice from NASDAQ regarding the delisting of such shares
from NASDAQ (except for such notices as have been fully resolved).  Notice of
issuance of the Shares has been duly submitted to NASDAQ. To the Company’s
knowledge, there are no affiliations or associations between (i) any member of
the Financial Industry Regulatory Authority (“FINRA”) and (ii) the Company or
any of the Company’s officers, directors or 5% or greater security holders or
any beneficial owner of the Company’s unregistered equity securities that were
acquired at any time on or after the 180th day immediately preceding the date
the Registration Statement was initially filed with the Commission, except as
disclosed in the Registration Statement (excluding the exhibits thereto), the
Time of Sale Prospectus and the Prospectus.
 
(g)           All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement has been taken.  The Company has the requisite
corporate power to enter into this Agreement and carry out and perform its
obligations under the terms of this Agreement.  At the closing of the offering
contemplated hereby (the “Closing”), the Company will have the requisite
corporate power to issue and sell the Securities, the Agent Warrants, and the
Common Stock issuable upon the exercise of the Agent Warrants (the “Agent
Warrant Shares”).  This Agreement has been duly authorized, executed and
delivered by the Company and, upon due execution and delivery by the Agent, this
Agreement will be a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by equitable principles or to the
extent the indemnification and contribution provisions may be limited by
applicable federal or state securities laws.
 
Placement Agency Agreement
 
Page 5

--------------------------------------------------------------------------------

 
 
(h)           The execution, delivery and performance of this Agreement, the
issuance and sale of the Securities to be sold by the Company in the offering
contemplated hereby, the issuance of the Agent Warrants, the issuance of the
Agent Warrant Shares, and the consummation of the actions contemplated by this
Agreement (which for all purposes herein shall include the offering contemplated
hereby, the sale of the Agent Warrants and the issuance of the Agent Warrant
Shares) will not (a) result in any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice:  (i) any provision of the Company’s or its subsidiaries certificate of
incorporation or bylaws (or similar governing documents) as in effect on the
date hereof or the date of the Closing (the “Closing Date”); (ii) any provision
of any judgment, arbitration ruling, decree or order to which either of the
Company or its subsidiaries are a party or by which any of them is bound; (iii)
any bond, debenture, note or other evidence of indebtedness, or any lease,
contract, mortgage, indenture, deed of trust, loan agreement, joint venture or
other agreement, instrument or commitment to which the Company or its
subsidiaries are a party or by which any of them or their respective properties
are bound; or (iv) any statute, rule, law or governmental regulation applicable
to the Company or its subsidiaries; or (b) result in the creation or imposition
of any lien, encumbrance, claim, security interest or restriction whatsoever
upon any of the properties or assets of the Company or its subsidiaries or any
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any bond, debenture, note or any other evidence of indebtedness or
any indenture, mortgage, deed of trust or any other agreement or instrument to
which the Company or its subsidiaries are a party or by which either of them is
bound or to which any of the property or assets of the Company or its
subsidiaries are subject.  No consent, approval, authorization or other order
of, or registration, qualification or filing with, any regulatory body,
administrative agency, or other governmental body is required for the execution
and delivery of this Agreement by the Company and the valid issuance or sale of
the Securities by the Company pursuant to this Agreement, other than such as
have been made or obtained and that remain in full force and effect.
 
(i)           The form of certificate of incorporation and bylaws of the Company
attached as an exhibit to the Company’s filings with the Securities and Exchange
Commission (the “SEC”), are true, correct and complete copies of the certificate
of incorporation and bylaws of the Company, as in effect on the date hereof.
 
(j)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to carry on its business as now conducted.  Each
of the Company and its subsidiaries has full power and authority to own, operate
and occupy its properties and to conduct its business as presently conducted, as
presently proposed to be conducted, and is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure so to qualify
would have a material adverse effect on the Company’s and its subsidiaries’
business, financial condition, properties, operations, prospects or assets or
its ability to perform its obligations under this Agreement (a “Material Adverse
Effect”).
 
Placement Agency Agreement
 
Page 6

--------------------------------------------------------------------------------

 
 
(k)           The consolidated financial statements contained in each report,
registration statement and definitive proxy statement filed by the Company with
the SEC (all documents filed with the SEC, the “Company SEC Documents”):  (i)
complied as to form in all material respects with the published rules and
regulations of the SEC applicable thereto; (ii) the information contained
therein as of the respective dates thereof was accurate and complete and did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances under which they were made not misleading; (iii) were
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods covered, except as may be indicated in
the notes to such financial statements and (in the case of unaudited statements)
as permitted by Form 10-Q of the SEC, and except that unaudited financial
statements may not contain footnotes and are subject to year-end audit
adjustments; and (iv) fairly present the consolidated financial position of the
Company and its subsidiaries as of the respective dates thereof and the
consolidated results of operations, cash flows and the changes in stockholders’
equity of the Company and its subsidiaries for the periods covered
thereby.  Except as set forth in the financial statements included in the
Company SEC Documents, neither the Company nor its subsidiaries has any
liabilities, contingent or otherwise, other than liabilities incurred in the
ordinary course of business subsequent to September 30, 2013, and liabilities of
the type not required under generally accepted accounting principles to be
reflected in such financial statements.  Such liabilities incurred subsequent to
September 30, 2013, are not, in the aggregate, material to the financial
condition or operating results of the Company and its subsidiaries, taken as a
whole.  The financial statements included or incorporated by reference in the
Registration Statement, the Time of Sale Prospectus and the Prospectus, together
with the related notes and schedules, have been prepared in compliance with the
requirements of the Securities Act and Exchange Act; all pro forma financial
statements or data included or incorporated by reference in the Registration
Statement, the Time of Sale Prospectus and the Prospectus, if any, comply with
the requirements of the Securities Act and the Exchange Act, and the assumptions
used in the preparation of such pro forma financial statements and data are
reasonable, the pro forma adjustments used therein are appropriate to give
effect to the transactions or circumstances described therein and the pro forma
adjustments have been properly applied to the historical amounts in the
compilation of those statements and data; the other financial and statistical
data contained or incorporated by reference in the Registration Statement, the
Time of Sale Prospectus and the Prospectus are accurately and fairly presented
and prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included or incorporated by reference in the
Registration Statement, the Time of Sale Prospectus or the Prospectus that are
not included or incorporated by reference as required; the Company does not have
any material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not described in the Time of Sale Prospectus and
the Prospectus or in documents incorporated therein by reference, other than
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice; and all disclosures contained or incorporated by
reference in the Time of Sale Prospectus and the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G under the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable.  The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.
 
(l)           All statistical or market-related data included or incorporated by
reference in the Time of Sale Prospectus, the Prospectus and the Permitted Free
Writing Prospectuses are based on or derived from sources that the Company
reasonably believes to be reliable and accurate, and the Company has obtained
the written consent to the use of such data from such sources to the extent
required.  Each “forward-looking statement” (within the meaning of Section 27A
of the Securities Act or Section 21E of the Exchange Act) contained or
incorporated by reference in the Registration Statement, the Time of Sale
Prospectus, the Prospectus and the Permitted Free Writing Prospectuses has been
made or reaffirmed with a reasonable basis and in good faith.
 
Placement Agency Agreement
 
Page 7

--------------------------------------------------------------------------------

 
 
(m)           The authorized capital stock of the Company consists of (i)
90,000,000 shares of Common Stock, of which (A) 28,399,859 shares were issued
and outstanding as of the date of this Agreement, and (B) 6,909,121 were
reserved for issuance upon the exercise or conversion, as the case may be, of
outstanding options, warrants or other convertible securities as of the date of
this Agreement; and (ii) 10,000,000 shares of preferred stock, 1,000,000 of
which were issued and outstanding as of the date of this Agreement, and none are
outstanding or reserved for issuance upon the exercise or conversion, as the
case may be, of outstanding options, warrants or other convertible
securities.  All issued and outstanding shares of Common Stock and Preferred
Stock have been duly authorized and validly issued, are fully paid and
nonassessable, were not issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities, and, except as disclosed in the
Company SEC Documents, have been issued and sold in compliance with the
registration requirements of federal and state securities laws or the applicable
statutes of limitation have expired.  Except as set forth in the Stock Purchase
Agreement or in the Company SEC Documents, there are no (i) outstanding rights
(including, without limitation, preemptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company or its subsidiaries is a party and relating to the issuance or
sale of any capital stock or convertible or exchangeable security of the Company
or its subsidiaries; or (ii) obligations of the Company to purchase redeem or
otherwise acquire any of its outstanding capital stock or any interest therein
or to pay any dividend or make any other distribution in respect thereof.  There
are no anti-dilution or price adjustment provisions, co-sale rights,
registration rights, rights of first refusal or other similar rights contained
in the terms governing any outstanding security of the Company that will be
triggered by the issuance of the Securities.
 
(n)           Except as set forth in the Company SEC Documents, the Company does
not presently own or control, directly or indirectly, and has no stock or other
interest as owner or principal in, any other corporation or partnership, joint
venture, association or other business venture or entity (each a
“subsidiary”).  The Company’s subsidiaries are duly incorporated or organized,
validly existing and in good standing under the laws of their jurisdiction of
incorporation or organization and have all requisite power and authority to
carry on their business as now conducted.  Such subsidiaries are duly qualified
to transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on their respective
business or properties.  All of the outstanding capital stock or other voting
securities of such subsidiaries are owned by the Company, directly or
indirectly, free and clear of any liens, claims, or encumbrances.
 
(o)           The Securities are duly authorized and, when issued, sold,
delivered and paid for in accordance with the terms of the Stock Purchase
Agreement, the Securities or the Agent Warrants, as the case may be, the shares
of common stock issuable pursuant to the Agent Warrants will be duly and validly
authorized and issued, fully paid and nonassessable, free from all taxes, liens,
claims, encumbrances and charges with respect to the issue thereof; provided,
however, that the Securities may be subject to restrictions on transfer under
state and/or federal securities laws or as otherwise set forth herein.  The
issuance, sale and delivery of the Securities in accordance with the terms
hereof or of the Stock Purchase Agreement or the Agent Warrants (as the case may
be) will not be subject to preemptive rights of stockholders of the
Company.  The Agent Warrant Shares have been duly reserved for issuance upon
exercise of Agent Warrants.
 
(p)           The issuance of the Agent Warrants and the Agent Warrant Shares
upon exercise of the Agent Warrants (assuming no change in applicable law prior
to the date the Agent Warrant Shares are issued), are and will be exempt from
the registration and prospectus delivery requirements of the Securities Act of
1933 (the “Securities Act”) and have been or will be registered or qualified (or
are or will be exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.  Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
issuance of the Agent Warrants.  Upon the exercise of the Agent Warrants
pursuant to their terms, the Agent Warrant Shares will be quoted on the Nasdaq
Stock Market (the “Principal Market”).  Other than the Company SEC Documents,
the Company has not distributed and will not distribute prior to the Closing any
offering material in connection with the offering and sale of the Securities,
unless such offering materials are provided to the Agent prior to or
simultaneously with such delivery to the offerees of the Securities.
 
Placement Agency Agreement
 
Page 8

--------------------------------------------------------------------------------

 
 
(q)          Except as set forth in the Company SEC Documents, there is no
action, suit, proceeding nor investigation pending or, to the Company’s
knowledge, currently threatened against the Company or its subsidiaries that (a)
if adversely determined would reasonably be expected to have a Material Adverse
Effect on the Company or its subsidiaries or (b) would be required to be
disclosed in the Company’s Annual Report on Form 10-K under the requirements of
Item 103 of Regulation S-K.  The foregoing includes, without limitation, any
action, suit, proceeding or investigation, pending or threatened, that questions
the validity of this Agreement or the right of the Company to enter into such
Agreement and perform its obligations hereunder.  Neither the Company nor its
subsidiaries are subject to any injunction, judgment, decree or order of any
court, regulatory body, arbitral panel, administrative agency or other
government body.
 
(r)           No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state,
local or provincial governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreements.
 
(s)          Except for any fees payable to the Agent, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based on arrangements made by the Company.
 
(t)           Neither the Company nor its subsidiaries are in violation of its
certificate of incorporation or bylaws (or similar governing
documents).  Neither the Company nor its subsidiaries have been advised or have
reason to believe, that it is not conducting its business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, including, without limitation, all applicable local, state
and federal environmental laws and regulations; except where failure to be so in
compliance would not have a Material Adverse Effect.  Each of the Company and
its subsidiaries has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department or body that are currently necessary for the
operation of the business of the Company and its subsidiaries as currently
conducted, except where the failure to currently possess such franchises,
licenses, certificates and other authorizations would not reasonably be expected
to have a Material Adverse Effect.
 
(u)           Except as disclosed in the Company SEC Documents, since September
30, 2013, there has not been any change that has had a Material Adverse
Effect.   Since September 30, 2013, the Company has not declared or paid any
dividend or distribution on its capital stock.
 
(v)           Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the Company SEC Documents that are material to the Company or its
subsidiaries and all amendments thereto, are in full force and effect on the
date hereof, and neither the Company nor, to the Company’s knowledge, any other
party to such contracts is in breach of or default under any of such
contracts.  Neither the Company nor its subsidiaries has any contracts or
agreements that would constitute a material contract as such term is defined in
Item 601(b)(10) of Regulation S-K, except for such contracts or agreements that
are filed as exhibits to or described in the Company SEC Documents.
 
Placement Agency Agreement
 
Page 9

--------------------------------------------------------------------------------

 
 
(w)           Intellectual Property.
 
(i)           The Company has ownership or license or legal right to use all
patents, copyrights, trade secrets, know-how, trademarks, trade names, customer
lists, designs, manufacturing or other processes, computer software, systems,
data compilation, research results or other proprietary rights used in the
business of the Company or its subsidiaries (collectively “Intellectual
Property”).  All of such patents, registered trademarks and registered
copyrights have been duly registered in, filed in or issued by the United States
Patent and Trademark Office, the United States Register of Copyrights or the
corresponding offices of other jurisdictions and have been maintained and
renewed in accordance with all applicable provisions of law and administrative
regulations in the United States and all such jurisdictions.
 
(ii)          The Company believes it has taken all reasonable steps required in
accordance with sound business practice and business judgment to establish and
preserve its and its subsidiaries’ ownership of all material Intellectual
Property with respect to their products and technology.  To the knowledge of the
Company, there is no infringement of the Intellectual Property by any third
party.
 
(iii)         To the knowledge of the Company, the present business, activities
and products of the Company and its subsidiaries do not infringe any
intellectual property of any other person.  No proceeding charging the Company
or its subsidiaries with infringement of any adversely held Intellectual
Property has been filed and the Company is unaware of any facts which are
reasonably likely to form a basis for any such proceeding.
 
(iv)         No proceedings have been instituted or pending or, to the knowledge
of the Company, threatened, which challenge the rights of the Company or its
subsidiaries to the use of the Intellectual Property.  The Intellectual Property
owned by the Company and its subsidiaries, and to the knowledge of the Company,
the Intellectual Property licensed to the Company and its subsidiaries, has not
been adjudged invalid or unenforceable, in whole or in part.  There is no
pending or, to the knowledge of the Company, threatened proceeding by others
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts which are reasonably likely to form a basis for
any such claim.  Each of the Company and its subsidiaries has the right to use,
free and clear of material claims or rights of other persons, all of its
customer lists, designs, computer software, systems, data compilations, and
other information that are required for its products or its business as
presently conducted.  Neither the Company nor its subsidiaries is making
unauthorized use of any confidential information or trade secrets of any person.
 
(v)          The activities of any of the employees on behalf of the Company or
of its subsidiaries do not violate any agreements or arrangements between such
employees and third parties are related to confidential information or trade
secrets of third parties or that restrict any such employee’s engagement in
business activity of any nature.  Each former and current employee or consultant
of the Company or its subsidiaries is a party to a written contract with the
Company or its subsidiaries that assigns to the Company or its subsidiaries all
rights to all inventions, improvements, discoveries and information relating to
the Company or its subsidiaries, except for any failure to so do as would not
reasonably be expected to result in a Material Adverse Effect.
 
(vi)         All licenses or other agreements under which (i) the Company or its
subsidiaries employs rights in Intellectual Property, or (ii) the Company or its
subsidiaries has granted rights to others in Intellectual Property owned or
licensed by the Company or its subsidiaries are in full force and effect, and
there is no default (and there exists no condition which, with the passage of
time or otherwise, would constitute a default by the Company or such subsidiary)
by the Company or its subsidiaries with respect thereto.
 
Placement Agency Agreement
 
Page 10

--------------------------------------------------------------------------------

 
 
(w)          The Company has taken no action designed to, or likely to have the
effect of, terminating the quotation of the Common Stock (including the Common
Shares, the Warrant Shares and the Agent Warrant Shares) on the Principal
Market.  The Company is and on the Closing Date will be in compliance with all
of the then-applicable requirements for continued quotation of the Common Stock
on the Principal Market.
 
(x)           DKM Certified Public Accountants, Inc., who expressed its opinion
with respect to the consolidated financial statements contained in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2012, have advised
the Company that they are, and to the knowledge of the Company they are,
independent accountants as required by the Securities Act and the rules and
regulations promulgated thereunder.
 
(y)          The Company and its subsidiaries have filed all necessary federal,
state, local and foreign income and franchise tax returns and have paid or
accrued all taxes shown as due thereon, and the Company and its subsidiaries
have no knowledge of a tax deficiency which has been or might be asserted or
threatened against it by any taxing jurisdiction, other than any deficiency
which the Company or its subsidiaries are contesting in good faith and with
respect to which adequate reserves for payment have been established.
 
(z)           The Company and its subsidiaries maintain and will continue to
maintain insurance of the types and in the amounts that the Company reasonably
believes are adequate for its and its subsidiaries’ business, including, but not
limited to, insurance covering all real and personal property owned or leased by
the Company or its subsidiaries against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect.
 
(aa)         On the Closing Date, all stock transfer or other taxes (other than
income taxes) that are required to be paid in connection with the sale and
transfer of the Securities and the Agent Warrants will be, or will have been,
fully paid or provided for by the Company and the Company will have complied
with all laws imposing such taxes.
 
(bb)         The Company (including its subsidiaries) is not an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for an investment company, within the meaning of the Investment Company Act of
1940 and will not be deemed an “investment company” as a result of the
transactions contemplated by the Stock Purchase Agreement.
 
(cc)         To the knowledge of the Company, no transaction has occurred
between or among the Company or any of its affiliates (including, without
limitation, its subsidiaries), officers or directors or any affiliate or
affiliates of any such affiliate officer or director that with the passage of
time will be required to be disclosed pursuant to Section 13, 14 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (assuming the Company’s
Common Stock and Preferred Stock was registered under the Exchange Act) other
than those transactions that have already been so disclosed.
 
(dd)        The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the operations of, the Company and its
subsidiaries.
 
(ee)         The Company and its subsidiaries have established and maintain
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act), which (i) are designed to ensure that material information
relating to the Company or its subsidiaries is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared; and (ii) provide for the
periodic evaluation of the effectiveness of such disclosure controls and
procedures as of the end of the period covered by the Company’s most recent
annual or quarterly report filed with the SEC.
 
Placement Agency Agreement
 
Page 11

--------------------------------------------------------------------------------

 
 
Except as described in the Company SEC Documents, the Company and its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference.  The
Company and its subsidiaries maintain disclosure controls and procedures (as
such term is defined in Rule 13a-15 under the Exchange Act) that are effective
in ensuring that information required to be disclosed by the Company in the
reports that it files with or submits to the SEC is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed in to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is accumulated
and communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure.  Except as
described in the Company SEC Documents, the Company is not aware of (i) any
significant deficiency in the design or operation of internal controls which
could adversely affect the Company’s or its subsidiaries’ ability to record,
process, summarize and report financial data or any material weaknesses in
internal controls; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s or
its subsidiaries’ internal controls.
 
Since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no changes that have materially affected, or are
reasonably likely to materially affect, the Company’s or its subsidiaries’
internal control over financial reporting, including any corrective actions with
regard to significant deficiencies and material weaknesses.
 
Except as described in the Company SEC Documents, there are no material
off-balance sheet arrangements (as defined in Item 303 of Regulation S-K), or
any other relationships with unconsolidated entities (in which the Company or
its control persons have an equity interest) that may have a material current or
future effect on the Company’s or its subsidiaries’ financial condition,
revenues or expenses, changes in financial condition, results of operations,
liquidity, capital expenditures or capital resources.
 
To the knowledge of the Company, except as described in the Company SEC
Documents, the board of directors has not been informed, nor is any director of
the Company aware, of (1) any significant deficiencies in the design or
operation of the internal controls of the Company or its subsidiaries which
could adversely affect the Company’s or its subsidiaries’ ability to record,
process, summarize and report financial data or any material weakness in the
Company’s or its subsidiaries’ internal controls; or (2) any fraud, whether or
not material, that involves management or other employees of the Company or its
subsidiaries who have a significant role in the Company’s or its subsidiaries’
internal controls.
 
Placement Agency Agreement
 
Page 12

--------------------------------------------------------------------------------

 
 
(ff)           Each of the Company, its subsidiaries, its affiliates and any of
their respective officers, directors, supervisors, managers, agents, or
employees, has not violated, its participation in the offering will not violate,
and the Company has instituted and maintains policies and procedures designed to
ensure continued compliance with, each of the following laws:  (a) anti-bribery
laws, including but not limited to, any applicable law, rule, or regulation of
any locality, including but not limited to any law, rule, or regulation
promulgated to implement the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed December 17,
1997, including the U.S. Foreign Corrupt Practices Act of 1977, as amended, or
any other law, rule or regulation of similar purposes and scope, (b) anti-money
laundering laws, including but not limited to, applicable federal, state,
international, foreign or other laws, regulations or government guidance
regarding anti-money laundering, including, without limitation, Title 18 US.
Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act, and
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the  foregoing, or any orders or
licenses issued thereunder or (c) laws and regulations imposing U.S. economic
sanctions measures, including, but not limited to, the International Emergency
Economic Powers Act, the Trading with the Enemy Act, the United Nations
Participation Act and the Syria Accountability and Lebanese Sovereignty Act, all
as amended, and any Executive Order, directive, or regulation pursuant to the
authority of any of the foregoing, including the regulations of the United
States Treasury Department set forth under 31 CFR, Subtitle B, Chapter V, as
amended, or any orders or licenses issued thereunder.  Neither the Company nor
any director, officer, agent, employee or other person acting on behalf of the
Company has, in the course of its actions for, or on behalf of, the Company (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or (iii) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
 
(gg)         The Company is in compliance in all material respects with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.
 
(hh)         Neither the Company nor its subsidiaries is a party to any
collective bargaining agreement or employs any member of a union.  The Company
believes that its relations with its employees are good.  No executive officer
of the Company (as defined in Rule 501(f) of Regulation D under the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company.  No executive
officer of the Company, to the knowledge of the Company, is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters.  The Company and its subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(ii)           Each of the Company and its subsidiaries (i) is in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) has received
all permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and (iii) is in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
Placement Agency Agreement
 
Page 13

--------------------------------------------------------------------------------

 
 
(jj)           None of the Company, its subsidiaries or any executive officer of
the Company (as defined in Rule 501(f) of Regulation D under the Securities Act)
has taken and will not take any action designed to or that might reasonably be
expected to cause or result in an unlawful manipulation of the price of the
Common Stock or Preferred Stock to facilitate the sale or resale of the
Securities.  The Company confirms that, to its knowledge, with the exception of
the proposed sale of Securities contemplated in the Stock Purchase Agreement (as
to which the Company makes no representation), neither it nor any other person
acting on its behalf has provided any of the Potential Investors or their agent
or counsel with any information that constitutes or might constitute material,
non-public information.  The Company understands and confirms that the Potential
Investors shall be relying on the foregoing representations in effecting
transactions in securities of the Company.  All disclosures provided to the
Potential Investors regarding the Company, its business and the transactions
contemplated by the Stock Purchase Agreement, including the exhibits to the
Stock Purchase Agreement and the Company SEC Documents, furnished by the Company
are true and correct and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.  No forward-looking statement (within the meaning of Section 27A of
the Securities Act and Section 21E of the Exchange Act) made by the Company or
any of its officers or directors contained in any Company SEC Document or made
available to the public generally since January 1, 2012, has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.  Statistical, industry-related and market-related data included in the
Company SEC Documents are based on or derived from sources that the Company
reasonably and in good faith believes are reliable and accurate in all material
respects.
 
(kk)         The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation or the laws of the jurisdiction of its formation
which is or could become applicable to any Potential Investor as a result of the
transactions contemplated by the Stock Purchase Agreement, including, without
limitation, the Company’s issuance of the Securities and any Potential
Investor’s ownership of the Securities.  The Company has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or Preferred Stock or a change in control
of the Company.
 
(ll)           There are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company or to require the Company to include such securities
with the Shares registered pursuant to the Registration Statement.
 
(mm)       Subsequent to the respective dates as of which information is given
in each of the Registration Statement, the Time of Sale Prospectus and the
Prospectus, (i) there has not occurred any material adverse change in or
affecting the business, assets, general affairs, management, financial position,
prospects, stockholders’ equity or results of operations of the Company (a
“material adverse change”), or any development involving a prospective material
adverse change, in the assets, business, condition (financial or otherwise),
management, operations or earnings of the Company; (ii) the Company has not
incurred any material liability or obligation, direct or contingent, nor entered
into any material transaction, other than trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice; (iii)
the Company has not purchased any of its outstanding capital stock (except in
connection with the payment of the exercise price of, or withholding taxes for,
awards under the Company’s equity incentive plans), nor declared, paid or
otherwise made any dividend or distribution of any kind on its capital stock
other than ordinary and customary dividends; and (iv) there has not been any
material change in the capital stock, short-term debt or long-term debt of the
Company, except in each case as described in each of the Registration Statement,
the Time of Sale Prospectus and the Prospectus, respectively.
 
Placement Agency Agreement
 
Page 14

--------------------------------------------------------------------------------

 
 
(nn)        The Company has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by it that
is material to the business of the Company, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Registration
Statement, the Time of Sale Prospectus and the Prospectus or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company; and any real
property and buildings held under lease by the Company are held by it under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company, in each case except as described in the
Registration Statement, the Time of Sale Prospectus and the Prospectus.
 
(oo)        The Company possesses all certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct its businesses, and the Company has not received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a material
adverse effect.
 
(pp)        Neither the Company nor any of its directors, officers, affiliates
or controlling persons has taken, directly or indirectly, any action designed,
or which has constituted or might reasonably be expected to cause or result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.
 
2A.           The Company covenants and agrees as follows:
 
(a)           On the Closing Date, the Company will permit the Placement Agent
to rely on any representations and warranties made by the Company to the
Investors and will cause its counsel to permit the Placement Agent to rely upon
any opinion furnished to the Investors.
 
(b)          The Company will comply with all of its obligations and covenants
set forth in its agreements with the Investors.  The Company will promptly
deliver to the Placement Agent and its counsel copies of any and all filings
with the SEC and each amendment or supplement thereto, as well as all
prospectuses and free writing prospectuses, prior to the closing of the offering
and six months thereafter (if they are not filed on EDGAR).  The Placement Agent
is authorized on behalf of the Company to use and distribute copies of any
documents provided to the Placement Agent or Investors in connection with the
offering, including Company SEC Documents in connection with the sale of the
Securities as, and to the extent, permitted by federal and applicable state
securities laws.
 
(c)           Neither the Company nor any of its affiliates has distributed, and
none of them will distribute, any prospectus or other offering material in
connection with the sale of the Securities other than any materials permitted by
the Securities Act to be distributed by the Company.
 
Placement Agency Agreement
 
Page 15

--------------------------------------------------------------------------------

 
 
(d)           The Company will apply the net proceeds from the sale of the
Shares substantially in the manner set forth in the Prospectus.
 
(e)           The Company will make available to the Placement Agent on a
confidential basis all information concerning the business, assets, operations
and financial condition of the Company, which the Placement Agent reasonably
requests in connection with the performance of its obligations hereunder and the
due diligence investigation deemed appropriate by the Placement Agent.  The
Company shall make members of management and other employees available to the
Placement Agent for purposes of satisfying such parties’ due diligence
requirements, and shall commit such time and other resources as are necessary or
appropriate to secure reasonable and timely success of a transaction.  The
Company shall inform the Placement Agent of any material events or developments
concerning prospective material events that may come to the attention of the
Company at any point prior to the Closing Date.  The Placement Agent will be
relying, without independent verification, on the accuracy and completeness of
all financial and other information that is and will be furnished to it by the
Company.
 
(f)           On the Closing Date, the Company shall deliver to the Placement
Agent a certificate duly executed by an officer of the Company, stating on
behalf of the Company that the representations and warranties contained in this
Agreement are true and correct in all material respects as of the Closing Date
as if they had been made on and as of said date and that the Company has
performed and complied with all obligations and conditions herein required to be
performed or complied with by it on or prior to the Closing and that the Company
SEC Documents, as of the Closing Date, contain all material statements that are
required to be made therein, do not include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.  On the Closing Date,
the Company will also deliver to the Placement Agent any additional documents or
instruments reasonably requested by the Placement Agent.
 
(g)           If in connection with the offering, the Placement Agent determines
that they or the Company would be required to make a filing with the Financial
Industry Regulatory Authority, Inc. (“FINRA”), the Company will do the
following:
 
(i)           The Company will cooperate with the Placement Agent with respect
to all FINRA filings that the Company or the Placement Agent may be required to
make and provide all information and documentation necessary to make the filings
in a timely manner.
 
(ii)          The Company will pay all expenses related to all FINRA filings
that the Company or Placement Agent may be required to make, including, but not
limited to, all printing costs related to all documents required or that the
Placement Agent may reasonably deem necessary, to comply with FINRA rules; any
FINRA filing fees; postage and express charges; and all other expenses incurred
in making the FINRA filings.
 
(iii)         The Company agrees and understands that this Agreement and the
Letter Agreement in no way constitute a guarantee that the offering will be
successful.  Management acknowledges that the Company is ultimately responsible
for the successful completion of a transaction.
 
3.           The Company hereby agrees to register or permit the continuance of
sales and/or dealings in the shares underlying the Agent Warrants on the same
terms as those set forth in the that certain Registration Rights Agreement to be
entered into with the purchasers of the Company’s securities in a private
placement to be conducted concurrently with the offering contemplated hereby.
 
Placement Agency Agreement
 
Page 16

--------------------------------------------------------------------------------

 
 
4.           Covenants.  The Company covenants and agrees with the Placement
Agent as follows:
 
(a)           To furnish to the Placement Agent, without charge, upon request,
two signed copies of the Registration Statement (including exhibits thereto) and
for delivery to each other Placement Agent a conformed copy of the Registration
Statement (without exhibits thereto) and to furnish to the Placement Agent in
Minneapolis, Minnesota, without charge, prior to 10:00 a.m. Central Time on the
business day next succeeding the date of this Agreement and during the period
mentioned in Section 3(f) or 3(g) below, as many copies of the Time of Sale
Prospectus, the Prospectus and any supplements and amendments thereto or to the
Registration Statement as the Placement Agent may request.
 
(b)           Before amending or supplementing the Registration Statement, the
Time of Sale Prospectus or the Prospectus, to furnish to the Placement Agent a
copy of each such proposed amendment or supplement and not to file any such
proposed amendment or supplement to which the Placement Agent objects, and to
file with the Commission within the applicable period specified in Rule 424(b)
under the Securities Act any prospectus required to be filed pursuant to such
Rule.
 
(c)           To furnish to the Placement Agent a copy of each proposed free
writing prospectus to be prepared by or on behalf of, used by, or referred to by
the Company and not to use or refer to any proposed free writing prospectus to
which the Placement Agent objects.
 
(d)           Not to take any action that would result in the Placement Agent or
the Company being required to file with the Commission pursuant to Rule 433(d)
under the Securities Act a free writing prospectus prepared by or on behalf of
the Placement Agent that the Placement Agent otherwise would not have been
required to file thereunder.
 
(e)           To advise the Placement Agent promptly of any request by the
Commission for amendments or supplements to the Registration Statement, the Base
Prospectus, any Preliminary Prospectus, any Permitted Free Writing Prospectus,
any Prospectus Supplement or any Prospectus or for additional information with
respect thereto, or of notice of institution of proceedings for, or the entry of
a stop order, suspending the effectiveness of the Registration Statement or
preventing or suspending the use of any Preliminary Prospectus, the Time of Sale
Prospectus or the Prospectus; and if the Commission should enter such a stop
order, to use its best efforts to obtain the lifting or removal of such order as
soon as possible.
 
(f)           If the Time of Sale Prospectus is being used to solicit offers to
buy the Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Placement
Agent, it is necessary to amend or supplement the Time of Sale Prospectus to
comply with applicable law, forthwith to prepare, file with the Commission and
furnish, at its own expense, to the Placement Agent and to any dealer upon
request, either amendments or supplements to the Time of Sale Prospectus so that
the statements in the Time of Sale Prospectus as so amended or supplemented will
not, in the light of the circumstances when delivered to a prospective
purchaser, be misleading or so that the Time of Sale Prospectus, as amended or
supplemented, will no longer conflict with the Registration Statement, or so
that the Time of Sale Prospectus, as amended or supplemented, will comply with
applicable law.
 
Placement Agency Agreement
 
Page 17

--------------------------------------------------------------------------------

 
 
(g)           If, during such period after the first date of the public offering
of the Shares as in the opinion of counsel for the Placement Agent the
Prospectus (or in lieu thereof the notice referred to in Rule 173(a) under the
Securities Act) is required by law to be delivered in connection with the sales
contemplated by this Agreement and the Stock Purchase Agreement, any event shall
occur or condition exist as a result of which it is necessary to amend or
supplement the Prospectus in order to make the statements therein, in the light
of the circumstances when the Prospectus (or in lieu thereof the notice referred
to in Rule 173(a) under the Securities Act) is delivered to a purchaser, not
misleading, or if, in the opinion of counsel for the Placement Agent, it is
necessary to amend or supplement the Prospectus to comply with applicable law,
forthwith to prepare, file with the Commission and furnish, at its own expense,
to the Placement Agent, either amendments or supplements to the Prospectus so
that the statements in the Prospectus as so amended or supplemented will not, in
the light of the circumstances when the Prospectus (or in lieu thereof the
notice referred to in Rule 173(a) under the Securities Act) is delivered to a
purchaser, be misleading or so that the Prospectus, as amended or supplemented,
will comply with applicable law.
 
(h)           If, at the time this Agreement is executed and delivered, it is
necessary or appropriate for a post-effective amendment to the Registration
Statement, or a Registration Statement under Rule 462(b) under the Securities
Act, to be filed with the Commission and become effective before the Shares may
be sold, the Company will use its best efforts to cause such post-effective
amendment or such Registration Statement to be filed and become effective, and
will pay any applicable fees in accordance with the Securities Act, as soon as
possible; and the Company will advise the Placement Agent promptly and, if
requested by the Placement Agent, will confirm such advice in writing, (i) when
such post-effective amendment or such Registration Statement has become
effective, and (ii) if Rule 430A under the Securities Act is used, when the
Prospectus is filed with the Commission pursuant to Rule 424(b) under the
Securities Act (which the Company agrees to file in a timely manner in
accordance with such Rules).
 
(i)            If, at any time during the period when a prospectus is required
by the Securities Act to be delivered (whether physically or through compliance
with Rule 172 under the Securities Act or any similar rule) in connection with
any sale of Shares, the Registration Statement shall cease to comply with the
requirements of the Securities Act with respect to eligibility for the use of
the form on which the Registration Statement was filed with the Commission, to
(i) promptly notify the Placement Agent, (ii) promptly file with the Commission
a new registration statement under the Securities Act, relating to the Shares,
or a post-effective amendment to the Registration Statement, which new
registration statement or post-effective amendment shall comply with the
requirements of the Securities Act and shall be in a form satisfactory to the
Placement Agent, (iii) use its best efforts to cause such new registration
statement or post-effective amendment to become effective under the Securities
Act as soon as practicable, (iv) promptly notify the Placement Agent of such
effectiveness and (v) take all other action necessary or appropriate to permit
the public offering and sale of the Shares to continue as contemplated in the
Prospectus; all references herein to the Registration Statement shall be deemed
to include each such new registration statement or post-effective amendment, if
any.
 
(j)           If the third anniversary of the initial effective date of the
Registration Statement occurs before all the Shares have been sold as
contemplated in this Agreement and the Stock Purchase Agreement, prior to the
third anniversary to file a new shelf registration statement and to take any
other action necessary to permit the public offering of the Shares to continue
without interruption; references herein to the Registration Statement shall
include the new registration statement declared effective by the Commission.
 
(k)          To file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a prospectus (or,
in lieu thereof, the notice referred to in Rule 173(a) under the Securities Act)
is required in connection with the offering or sale of the Shares.
 
Placement Agency Agreement
 
Page 18

--------------------------------------------------------------------------------

 
 
(l)           Promptly to furnish such information or to take such action as the
Placement Agent may reasonably request and otherwise to qualify the Shares for
offer and sale under the securities or “blue sky” laws of such jurisdictions as
the Placement Agent shall reasonably request, and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Shares;
provided, however, that the Company shall not be required to qualify as a
foreign corporation or to file a consent to service of process in any
jurisdiction (excluding service of process with respect to the offer and sale of
the Shares); and to promptly advise the Placement Agent of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Shares for offer or sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.
 
(m)         To make generally available to the Company’s security holders and to
the Placement Agent as soon as practicable an earning statement covering a
period of at least twelve months beginning after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Securities Act),
which shall satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder.
 
(n)         To use its best efforts to cause the Common Shares (and upon
exercise of the Warrants and Agent Warrants, the Warrant Shares and Agent
Warrant Shares) to be listed on NASDAQ (to the extent such Shares are not so
listed) and to maintain the listing of the Common Stock, including such Shares,
on NASDAQ.
 
(o)          During the period beginning on the date of this Agreement and
continuing to and including 45 days after the date of the Prospectus, and
without the prior written consent of the Placement Agent, not to (i) issue,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or Preferred Stock or any securities convertible into or
exercisable or exchangeable for Common Stock or Preferred Stock, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Common Stock or Preferred
Stock, whether such transaction described in clause (i) or (ii) above is to be
settled by delivery of the Common Stock, Preferred Stock or such other
securities, in cash or otherwise, (iii) file any registration statement with the
Commission relating to the offering of any shares of Common Stock, Preferred
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock or Preferred Stock, or (iv) publicly announce an intention to
effect any transaction specified in clause (i), (ii) or (iii).  The restrictions
contained in the preceding sentence shall not apply to (i) the Securities to be
sold hereunder, (ii) the grant of awards pursuant to the Company’s equity
incentive plans under the terms of such plans in effect on the date hereof,
provided that any such awards are granted at fair market value and in amounts
and with exercise terms consistent with the Company’s past practice, or the sale
of shares of Common Stock to employees pursuant to the Company’s employee stock
purchase plans (or the filing of a registration statement on Form S-8 to
register shares of Common Stock issuable under such plans), (iii) the issuance
by the Company of shares of Common Stock or Preferred Stock upon the exercise
of, or the vesting or conversion of, a security outstanding on the date of this
Agreement which is disclosed in the Registration Statement or of which the
Placement Agent has been advised in writing, (iv) the issuance by the Company of
any such securities required pursuant to agreements providing for anti-dilution
or other stock purchase or share issuance rights existing on the date of this
Agreement, or (v) the issuance by the Company of any such securities as in-kind
consideration as required pursuant to any agreement relating to any technology
license, strategic alliance or joint venture.  Notwithstanding the foregoing, if
(1) during the last 17 days of the 45-day restricted period the Company issues
an earnings release or material news or a material event relating to the Company
occurs; or (2) prior to the expiration of the 45-day restricted period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the 45-day period, the restrictions imposed by this
Agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless the Placement Agent waives, in writing,
such extension; provided, that such extension of the 45-day period shall not
apply if, (x) the Company’s securities are “actively-traded securities” as
defined in Rule 101(c)(1) of Regulation M under the Exchange Act and (y) the
Company meets the applicable requirements of Rule 139 under the Securities Act
in the manner contemplated by NASD Rule 2711(f)(4) of the FINRA Manual.  The
Company shall promptly notify the Placement Agent of any earnings release, news
or event that may give rise to an extension of the initial 45-day restricted
period.
 
Placement Agency Agreement
 
Page 19

--------------------------------------------------------------------------------

 
 
(p)          To prepare, if the Placement Agent so requests, a final term sheet
relating to the offering of the Shares, containing only information that
describes the final terms of the Shares or the offering in a form consented to
by the Placement Agent, and to file such final term sheet within the period
required by Rule 433(d)(5)(ii) under the Securities Act following the date the
final terms have been established for the offering of the Shares.
 
(q)          To comply with Rule 433(d) under the Securities Act (without
reliance on Rule 164(b) under the Securities Act) and with Rule 433(g) under the
Securities Act.
 
(r)           Not to take, directly or indirectly, any action designed, or which
will constitute, or has constituted, or might reasonably be expected to cause or
result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares.
 
(s)          Not, at any time at or after the execution of this Agreement, to
offer or sell any Shares by means of any “prospectus” (within the meaning of the
Securities Act) or use any “prospectus” (within the meaning of the Securities
Act) in connection with the offer or sale of the Shares, in each case other than
the Time of Sale Prospectus or the Prospectus.
 
(t)          To maintain a transfer agent and, if necessary under the
jurisdiction of incorporation of the Company, a registrar for the Common Stock.
 
5.           Costs and Expenses.  The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
or reimburse the Placement Agent all reasonable, actual and accountable expenses
incident to the performance of the obligations of the Company under this
Agreement and in connection with the transactions contemplated hereby, including
without limitation the reasonable legal fees and expenses of counsel to the
Placement Agent and reasonable out-of-pocket accountable travel and related
expenses, provided, however, such reimbursable costs and expenses shall not
exceed $100,000.
 
6.           Conditions of Placement Agent’s Obligations.  The obligations of
the Placement Agent hereunder is subject to the following conditions:
 
(a)          Filings with the Commission.  Each issuer free writing prospectus
as defined in Rule 433(h) under the Securities Act (each, an “Issuer Free
Writing Prospectus”), if any, and the Prospectus shall have been filed with the
Commission within the applicable time period prescribed for such filing by, and
in compliance with, the Rules and Regulations and in accordance with Section 3
hereof.
 
Placement Agency Agreement
 
Page 20

--------------------------------------------------------------------------------

 
 
(b)          No Stop Orders.  Prior to the Closing:  (i) no stop order
suspending the effectiveness of the Registration Statement or any part thereof,
preventing or suspending the use of the Prospectus or any Issuer Free Writing
Prospectus or any part thereof shall have been issued under the Securities Act
and no proceedings for that purpose or pursuant to Section 8A under the
Securities Act shall have been initiated or threatened by the Commission, (ii)
no order suspending the qualification or registration of the Shares under the
securities or blue sky laws of any jurisdiction shall be in effect and (iii) all
requests for additional information on the part of the Commission (to be
included or incorporated by reference in the Registration Statement, the Time of
Sale Prospectus, the Prospectus or any Issuer Free Writing Prospectus or
otherwise) shall have been complied with to the reasonable satisfaction of the
Placement Agent.  On or prior to the Closing Date, the Registration Statement or
any amendment thereof or supplement thereto shall not contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
neither the Time of Sale Prospectus, nor any Issuer Free Writing Prospectus nor
the Prospectus nor any amendment thereof or supplement thereto shall contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.
 
(c)          Action Preventing Issuance.  No action shall have been taken and no
law, statute, rule, regulation or order shall have been enacted, adopted or
issued by any governmental agency or body which would prevent the issuance or
sale of the Securities or materially and adversely affect or potentially
materially and adversely affect the business or operations of the Company; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company.
 
(d)          Material Adverse Change.  Subsequent to the date of the latest
audited financial statements included or incorporated by reference in the Time
of Sale Prospectus, (i) the Company has not sustained any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in the Time of
Sale Prospectus, or (ii) there has not been any change in the capital stock
(other than a change in the number of outstanding shares of Common Stock or
Preferred Stock due to the issuance of shares upon the exercise of outstanding
options or warrants or the conversion of convertible indebtedness or the
exercise or vesting of options or restricted stock units under the Company’s
equity incentive plans), or material change in the short-term debt or long-term
debt of the Company (other than upon conversion of convertible indebtedness) or
any material adverse change, in each case otherwise than as set forth in the
Time of Sale Prospectus, the effect of which, in any such case described in
clause (i) or (ii) of this subsection (d), is, in the reasonable judgment of the
Placement Agent, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated in the Time of Sale Prospectus.
 
(e)          Representations and Warranties. Each of the representations and
warranties of the Company contained herein shall be true and correct in all
material respects when made and on and as of the Closing Date, as if made on
such date (except that those representations and warranties that address matters
only as of a particular date shall remain true and correct as of such date), and
all covenants and agreements herein contained to be performed on the part of the
Company and all conditions herein contained to be fulfilled or complied with by
the Company at or prior to the Closing Date shall have been duly performed,
fulfilled or complied with.
 
(f)           Opinions of Counsel to the Company.  The Placement Agent shall
have received, in each case in form and substance reasonably satisfactory to the
Placement Agent and their counsel, (A) from Szaferman Lakind Blumstein & Blader,
PC, counsel to the Company, such counsels’ written opinions, addressed to the
Placement Agent and the Investors and dated the Closing Date and a written
statement (“Negative Assurances”), addressed to the Placement Agent and dated
the Closing Date, (B) from the Company’s special intellectual property counsel
to the Company, such counsels’ written opinions, addressed to the Placement
Agent and dated the Closing Date.
 
Placement Agency Agreement
 
Page 21

--------------------------------------------------------------------------------

 
 
(g)         Opinion of Counsel to the Placement Agent.  The Placement Agent
shall have received from Faegre Baker Daniels LLP, counsel for the Placement
Agent, such opinion or opinions, dated the Closing Date, with respect to such
matters as the Placement Agent may reasonably require, and the Company shall
have furnished to such counsel such documents as it requests to enable it to
pass upon such matters.
 
(h)          Accountant’s Comfort Letters.  On the date of pricing of the
offering contemplated hereby, the Placement Agent shall have received a letter
dated the date hereof (the “Comfort Letters”), addressed to the Placement Agent
and in form and substance reasonably satisfactory to the Placement Agent and its
counsel, from DKM Certified Public Accountants, Inc., (i) confirming that they
are independent public accountants with respect to the Company within the
meaning of the Securities Act and the Rules and Regulations and (ii) stating, as
of the date hereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Time of Sale Prospectus, as of a date not more than
three days prior to the date hereof), the conclusions and findings of such firm
with respect to the financial information and other matters ordinarily covered
by accountants’ “comfort letters” to underwriters, delivered according to
Statement of Auditing Standards No. 72 and Statement of Auditing Standard No.
100 (or successor bulletins), in connection with registered public offerings.
 
(i)           Bring-Down Letters.  On the Closing Date, the Placement Agent
shall have received from DKM Certified Public Accountants, Inc. a letter (the
“Bring-Down Letter”), dated the Closing Date, addressed to the Placement Agent
and in form and substance reasonably satisfactory to the Placement Agent and
their counsel, (i) confirming that they are or were, as applicable, independent
public accountants with respect to the Company within the meaning of the
Securities Act and the Rules and Regulations, and (ii) confirming in all
material respects the conclusions and findings set forth in the Comfort Letter.
 
(j)           Officer’s Certificate.  The Placement Agent shall have received on
the Closing Date a certificate, addressed to the Placement Agent and dated the
Closing Date, of the chief executive or chief operating officer and the chief
financial officer or chief accounting officer of the Company to the effect that:
 
(i)           each of the representations, warranties and agreements of the
Company contained in this Agreement were true and correct when originally made
and are true and correct in all material respects as of the Time of Sale and the
Closing Date as if made on each such date (except that those representations and
warranties that address matters only as of a particular date remain true and
correct as of each such date); and the Company has complied with all agreements
and satisfied all the conditions on its part required under this Agreement to be
performed or satisfied at or prior to the Closing Date;


(ii)          there has not been, subsequent to the date of the most recent
audited financial statements included or incorporated by reference in the Time
of Sale Prospectus, any material adverse change in the financial position or
results of operations of the Company, or any change or development that,
singularly or in the aggregate, would involve a material adverse change or a
prospective material adverse change except as set forth in the Prospectus;


(iii)         no stop order suspending the effectiveness of the Registration
Statement or any part thereof or any amendment thereof or the qualification of
the Shares for offering or sale, nor suspending or preventing the use of the
Time of Sale Prospectus, the Prospectus or any Issuer Free Writing Prospectus
shall have been issued, and no proceedings for that purpose or pursuant to
Section 8A under the Securities Act shall be pending or to its knowledge,
threatened by the Commission or any state or regulatory body;
 
Placement Agency Agreement
 
Page 22

--------------------------------------------------------------------------------

 


(iv)         the Registration Statement and each amendment thereto, at the Time
of Sale and as of the date of this Agreement and as of the Closing Date did not
include any untrue statement of a material fact and did not omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Time of Sale Prospectus, as of the Time of Sale
and as of the Closing Date, any Issuer Free Writing Prospectus as of its date
and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading; and


(v)          no event has occurred as a result of which it is necessary to amend
or supplement the Registration Statement, the Prospectus or the Time of Sale
Prospectus in order to make the statements therein not untrue or misleading in
any material respect.


(k)          NASDAQ Capital Market.  The Common Shares shall have been listed
and authorized for trading on the NASDAQ Capital Market.
 
(l)           No FINRA Objection.  The Placement Agent shall not have received
any unresolved objection from the FINRA as to the fairness and reasonableness of
the amount of compensation allowable or payable to the Placement Agent in
connection with the issuance and sale of the Securities.
 
(m)         Stock Purchase Agreement.  The Company shall have entered into the
Stock Purchase Agreement with the Investors, and such agreement shall be in full
force and effect on the Closing Date.
 
(n)          Lock-Up Letters.  The Placement Agent shall have received the
written agreements, substantially in the form of Exhibit B hereto, of all of the
executive officers and directors of the Company and their affiliates set forth
on Schedule II.
 
(o)          Additional Documents.  Prior to the Closing Date, the Company shall
have furnished to the Placement Agent such further information, certificates or
documents as the Placement Agent shall have reasonably requested.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 8 hereof shall at all times
be effective and shall survive such termination.
 
Placement Agency Agreement
 
Page 23

--------------------------------------------------------------------------------

 


7.           Indemnification and Contribution.
 
(a)           Indemnification of the Placement Agent.  The Company agrees to
indemnify and hold harmless the Placement Agent, each person, if any, who
controls the Placement Agent within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each affiliate of any
Placement Agent within the meaning of Rule 405 under the Securities Act from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by, arising out of
or based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or any amendment thereof, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
any untrue statement or alleged untrue statement of a material fact contained in
any Preliminary Prospectus, the Time of Sale Prospectus, any Issuer Free Writing
Prospectus, any issuer information that the Company has filed, or is required to
file, pursuant to Rule 433(d) of the Securities Act, any road show not
constituting a free writing prospectus, or the Prospectus or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which there were made, not misleading
or (iii) in whole or in part upon any inaccuracy in the representations and
warranties of the Company contained herein or in whole or in part upon any
failure of the Company to perform its obligations hereunder or under law;
provided, however, that the Company shall not be liable under this Section 6(a)
to the extent that such losses, claims, damages or liabilities are caused by,
arise out of or are based upon any such untrue statement or omission or alleged
untrue statement or omission made therein in reliance upon and in conformity
with information relating to any Placement Agent furnished to the Company in
writing by such Placement Agent expressly for use therein.
 
(b)           Indemnification of the Company.  The Placement Agent agrees to
indemnify and hold harmless the Company, the directors of the Company, the
officers of the Company who sign the Registration Statement and each person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by, arising from or based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or any amendment thereof or any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (ii) any
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, the Time of Sale Prospectus, any Issuer Free Writing
Prospectus, any Company information that the Company has filed, or is required
to file, pursuant to Rule 433(d) of the Securities Act, any road show not
constituting a free writing prospectus, or the Prospectus or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which there were made, not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or omission or alleged untrue statement or omission was made therein in reliance
upon and in conformity with information relating to the Placement Agent
furnished to the Company in writing expressly for use therein.
 
Placement Agency Agreement
 
Page 24

--------------------------------------------------------------------------------

 
 
(c)           Notice and Procedures.  In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to Section 6(a) or 6(b) such person
(the “indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the reasonable fees and disbursements of such counsel related to such
proceeding.  In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for (i) the fees and expenses of more than one
separate firm (in addition to any local counsel) for the Placement Agent and all
persons, if any, who control the Placement Agent within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act or who are
affiliates of the Placement Agent within the meaning of Rule 405 under the
Securities Act, and (ii) the fees and expenses of more than one separate firm
(in addition to any local counsel) for the Company, its directors, its officers
who sign the Registration Statement and each person, if any, who controls the
Company within the meaning of either such Section, and that all such fees and
expenses shall be reimbursed as they are incurred.  In the case of any such
separate firm for the Placement Agent and such control persons and affiliates of
the Placement Agent, such firm shall be designated in writing by the Placement
Agent.  In the case of any such separate firm for the Company, and such
directors, officers and control persons of the Company, such firm shall be
designated in writing by the Company.  The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or
judgment.  Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement.  No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.
 
(d)           Contribution.  To the extent the indemnification provided for in
Section 6(a) or 6(b) is unavailable to an indemnified party or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative benefits
received by the Company on the one hand and the Placement Agent on the other
hand in connection with the offering of the Securities shall be deemed to be in
the same respective proportions as the net proceeds from the offering of the
Securities (before deducting expenses) received by the Company and the total
commissions received by the Placement Agent bear to the aggregate price of the
Securities.  The relative fault of the Company on the one hand and the Placement
Agent on the other hand shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Placement Agent and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
 
Placement Agency Agreement
 
Page 25

--------------------------------------------------------------------------------

 
 
(e)           Allocation.  The Company and the Placement Agent agrees that it
would not be just or equitable if contribution pursuant to this Section 6 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in Section
6(d).  The amount paid or payable by an indemnified party as a result of the
losses, claims, damages and liabilities referred to in Section 6(d) shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 6, the Placement Agent shall not be required to
contribute any amount in excess of the total commissions received by it in
accordance with Section 1(b) less the amount of any damages that the Placement
Agent has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The remedies provided for in this
Section 6 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.
 
(f)           Representations and Agreements to Survive Delivery.  The indemnity
and contribution provisions contained in this Section 6 shall remain operative
and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of any Placement Agent,
any person controlling the Placement Agent or any affiliate of the Placement
Agent, or the Company, its officers or directors or any person controlling the
Company and (iii) acceptance of and payment for any of the Securities.
 
8.           Information Furnished by Placement Agent.  The Company acknowledges
that the statements set forth in under the heading “Plan of Distribution” in the
Prospectus (the “Placement Agent’s Information”) constitute the only information
relating to the Placement Agent furnished in writing to the Company by the
Placement Agent as such information is referred to in Sections 2 and 6 hereof.
 
9.           Termination.  The Placement Agent shall have the right to terminate
this Agreement by giving notice as hereinafter specified at any time at or prior
to the Closing Date, without liability on the part of the Placement Agent to the
Company, if (i) prior to delivery and payment for the Securities (A) trading in
securities generally shall have been suspended on or by the New York Stock
Exchange, the NASDAQ Global Market, the NASDAQ Capital Market or in the over the
counter market (each, a “Trading Market”), (B) trading in the Common Stock of
the Company shall have been suspended on any exchange, in the over-the-counter
market or by the Commission, or (C) a general moratorium on commercial banking
activities shall have been declared by federal or New York state authorities or
a material disruption shall have occurred in commercial banking or securities
settlement or clearance services in the United States, (ii) since the time of
execution of this Agreement or the earlier respective dates as of which
information is given in the Time of Sale Prospectus or incorporated by reference
therein, there has been any material adverse effect, (iii) the Company shall
have failed, refused or been unable to comply with the material terms or perform
any material agreement or obligation of this Agreement or the Stock Purchase
Agreement, other than by reason of a default by the Placement Agent, or (iv) any
condition of the Placement Agent’s obligations hereunder is not fulfilled.  This
Agreement may be terminated by any party on or after March 31, 2014.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 4, Section 6, and Section 12 hereof shall at all
times be effective notwithstanding such termination.
 
Placement Agency Agreement
 
Page 26

--------------------------------------------------------------------------------

 
 
10.           Notices.  All statements, requests, notices and agreements
hereunder shall be in writing or by facsimile, and:
 
(a)           if to the Placement Agent, shall be delivered or sent by mail,
telex or e-mail transmission as follows:
 
Northland Securities, Inc.
45 South Seventh Street, Suite 2000
Minneapolis, MN  55402
Attention:  Shawn Messner


with a copy (which shall not constitute notice) to:


Faegre Baker Daniels LLP
2200 Wells Fargo Center
Minneapolis, MN 55402-3901
Attention:  Jonathan R. Zimmerman
Facsimile No.: (612) 766-1600


(b)           if to the Company shall be delivered or sent by mail, telex or
facsimile transmission to:
 
MagneGas Corporation
150 Rainville Road
Tarpon Springs, FL 34689
Attention:  Chief Executive Officer


with a copy (which shall not constitute notice) to:


Szaferman Lakind Blumstein & Blader, PC
101 Grovers Mill Road, Second Floor
Lawrenceville, NJ 08648
Attention:  Gregg Jaclin
Facsimile No.: (609) 275-4511


Any such statements, requests, notices or agreements shall be effective only
upon receipt. Any party to this Agreement may change such address for notices by
sending to the parties to this Agreement written notice of a new address for
such purpose.


11.           Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and shall be binding upon the Placement Agent, the
Company, and their respective successors and assigns.  Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any person
other than the persons mentioned in the preceding sentence any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person, except that the representations,
warranties, covenants, agreements and indemnities of the Company contained in
this Agreement shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 6(a) hereof and the indemnities of
the Placement Agent shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 6(b) hereof.
 
Placement Agency Agreement
 
Page 27

--------------------------------------------------------------------------------

 
 
12.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
the conflicts of laws provisions thereof.
 
13.           No Fiduciary Relationship. The Company hereby acknowledges and
agrees that:
 
(a)           No Other Relationship.  The Placement Agent has been retained
solely to act as the exclusive placement agent in connection with the offering
of the Company’s securities.  The Company further acknowledges that the
Placement Agent is acting pursuant to a contractual relationship created solely
by this Agreement entered into on an arm’s length basis and in no event do the
parties intend that the Placement Agent act or be responsible as a fiduciary to
the Company, its management, stockholders, creditors or any other person in
connection with any activity that the Placement Agent may undertake or has
undertaken in furtherance of the offering of the Company’s securities, either
before or after the date hereof, irrespective of whether the Placement Agent has
advised or is advising the Company on other matters.  The Placement Agent hereby
expressly disclaims any fiduciary or similar obligations to the Company, either
in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect.
 
(b)           Arm’s-Length Negotiations.  The price of the Securities set forth
in this Agreement was established by the Company following discussions and
arms-length negotiations with the Investors, and the Company is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement.
 
(c)           Absence of Obligation to Disclose.  The Company has been advised
that the Placement Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Placement Agent has no obligation to disclose such interests or
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship.
 
(d)           Waiver.  The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
Placement Agent with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company in connection with the transactions contemplated by
this Agreement or any matters leading up to such transactions and agrees that
the Placement Agent shall have no liability (whether direct or indirect) to the
Company in respect of such a fiduciary duty claim to any person asserting a
fiduciary duty claim on behalf of the Company, including stockholders, employees
or creditors of the Company.
 
14.           Headings.  The Section headings in this Agreement have been
inserted as a matter of convenience of reference and are not a part of this
Agreement.
 
15.           Amendments and Waivers.  No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. The failure of a party to exercise any right or remedy shall not
be deemed or constitute a waiver of such right or remedy in the future.  No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.
 
16.           Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.  Delivery of an executed
counterpart by facsimile or portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart thereof.
 
Placement Agency Agreement
 
Page 28

--------------------------------------------------------------------------------

 
 
17.           Research Analyst Independence.  The Company acknowledges that the
Placement Agent’s research analysts and research departments are required to be
independent from its investment banking division and are subject to certain
regulations and internal policies, and that such Placement Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company and/or the offering that
differ from the views of their investment banking division.  The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agent with respect to any conflict of
interest that may arise from the fact that the views expressed by its
independent research analysts and research department may be different from or
inconsistent with the views or advice communicated to the Company by the
Placement Agent’s investment banking division.  The Company acknowledges that
the Placement Agent is a full service securities firm and as such from time to
time, subject to applicable securities laws, rules and regulations, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 16 shall relieve any Placement Agent of
any responsibility or liability it may otherwise bear in connection with
activities in violation of applicable securities laws, rules or regulations.
 
18.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties to this Agreement with respect to the Company’s offering,
issuance and sale of the Securities and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof, other than the Letter Agreement to the
extent not inconsistent with this Agreement.
 
19.           Partial Unenforceability.  The invalidity or unenforceability of
any section, paragraph, clause or provision of this Agreement shall not affect
the validity or enforceability of any other section, paragraph, clause or
provision hereof.  If any section, paragraph, clause or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.
 
20.           Effectiveness.  This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.
 
[Signature page follows.]
 
Placement Agency Agreement
 
Page 29

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 
Very truly yours,
MagneGas Copration
By:
   
Name:
Luisa Ingargiola
 
Title:
Chief Financial Officer

 
Accepted as of the date hereof
 
Northland Securities, Inc.
 
By:
   
Name:
Shawn Messner
 
Title:
Managing Partner

 
Placement Agency Agreement
 
Signature Page

--------------------------------------------------------------------------------

 
 
Schedules and Exhibits


Schedule I
 
Issuer Free Writing Prospectus
     
Schedule II
 
List of Directors, Officers for Lock-Up Letter
     
Exhibit A:
 
Stock Purchase Agreement
     
Exhibit B:
 
Form of Lock-Up Letter
     
Exhibit C
 
Form of Agent Warrants



Placement Agency Agreement
 
Schedules & Exhibits Index

--------------------------------------------------------------------------------

 
 
Schedule I


Issuer Free Writing Prospectus
 
None.
 
Placement Agency Agreement
 
Schedule I

--------------------------------------------------------------------------------

 
 
Schedule II


List of Directors, Officers, and other Holders For Lock-Up Letter




Clean Energy Tech*
Global Alpha, LLC*
Global Beta, LLC*
Carla Santilli*
Dr. Ruggero Santilli*
Jacques D. Kerrest
Ermanno Santilli
Luisa Ingargiola
Kevin Pollack
Christopher B. Huntington
RM Santilli Foundation*
William Staunton III
Robert Dingess
Joe Stone


* Subject to a 30 day lock-up period.  The remainder on this list are subject to
a 90 day lock-up period.
 
Placement Agency Agreement
 
Schedule II

--------------------------------------------------------------------------------

 
 
Exhibit A


Form of Stock Purchase Agreement




[See Attached]
 
 
 
 
 
 
Placement Agency Agreement
 
Exhibit A-1

--------------------------------------------------------------------------------

 


SECURITIES PURCHASE AGREEMENT

 
This Securities Purchase Agreement (this “Agreement”) is dated as of March 25,
2014, between MagneGas Corporation, a Delaware corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to (i) an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”) as to the Shares and Preferred Stock,
and (ii) an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof and/or Regulation D
thereunder as to the Warrants, the Company desires to issue and sell to each
Purchaser, and each Purchaser, severally and not jointly, desires to purchase
from the Company, securities of the Company as more fully described in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
DEFINITIONS
 
 Definitions.  In addition to the terms defined elsewhere in this Agreement, (a)
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Certificate of Designation (as defined herein), and (b) the
following terms have the meanings set forth in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Delaware, in
the form of Exhibit A attached hereto.
 
Placement Agency Agreement
 
Exhibit A-2

--------------------------------------------------------------------------------

 
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the third
Trading Day following the date hereof.
 
 “Closing Statement” means the Closing Statement in the form on Annex A attached
hereto.
 
 “Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Szaferman Lakind Blumstein & Blader, PC, with offices
located at 101 Grovers Mill Road, 2nd Floor, Lawrenceville, NJ 08648.
 
“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.
 
“Conversion Shares” shall have the meaning ascribed to such term in the
Certificate of Designation.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
 
“Effective Date” means the earliest of the date that (a) the Resale Registration
Statement has been declared effective by the Commission, (b) all of the
Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (c) following the one year anniversary of the
Closing Date provided that a holder of Registrable Securities is not an
Affiliate of the Company, all of the Registrable Securities may be sold pursuant
to an exemption from registration under Section 4(1) of the Securities Act
without volume or manner-of-sale restrictions and Company counsel has delivered
to such holders a standing written unqualified opinion that resales may then be
made by such holders of the Registrable Securities pursuant to such exemption
which opinion shall be in form and substance reasonably acceptable to such
holders.
 
Placement Agency Agreement
 
Exhibit A-3

--------------------------------------------------------------------------------

 
 
“EGS” means Ellenoff Grossman & Schole LLP, with offices located at 1345 Avenue
of the Americas, New York, New York 10105-0302.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) up to 1,000,000 shares
of Common Stock (subject to adjustment for forward and reverse stock splits,
recapitalizations and the like), in the aggregate, to professional service
providers pursuant to a written agreement, provided that such shares of Common
Stock are not registered and carry no registration rights, (c) securities upon
the exercise or exchange of or conversion of any Securities issued hereunder
and/or other securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement,
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities, and (d) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a Person (or to the equityholders of a Person) which is, itself
or through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.
 
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.18(c).
 
Placement Agency Agreement
 
Exhibit A-4

--------------------------------------------------------------------------------

 


“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.


“Participation Maximum” shall have the meaning ascribed to such term in Section
4.12(a).
 
“Per Share Purchase Price” equals $1.45, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Pre-Notice” shall have the meaning ascribed to such term in Section 4.12(b).
 
“Preferred Stock” means the up to _________ shares of the Company’s Series C
Convertible Preferred Stock issued hereunder having the rights, preferences and
privileges set forth in the Certificate of Designation.
 
“Pro Rata Portion” shall have the meaning ascribed to such term in Section
4.12(e).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Prospectus” means the final prospectus filed for the Registration Statement.
 
“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.
 
Placement Agency Agreement
 
Exhibit A-5

--------------------------------------------------------------------------------

 
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.


“Registration Statement” means the effective registration statement with
Commission file No. 333-188661 which registers the sale of the Shares, the
Preferred Stock and the shares underlying the Preferred Stock to the Purchasers.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of all Warrants or conversion in full of all shares of
Preferred Stock, ignoring any conversion or exercise limits set forth therein.
 
“Resale Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale of the Warrant Shares by each Purchaser as provided for in the
Registration Rights Agreement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
 “SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Shares, the Preferred Stock, the Warrants and the
Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement at the Closing.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
Placement Agency Agreement
 
Exhibit A-6

--------------------------------------------------------------------------------

 
 
“Stated Value” means $1,000 per share of Preferred Stock.
 
 “Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares, Preferred Stock and Warrants purchased hereunder as specified
below such Purchaser’s name on the signature page of this Agreement and next to
the heading “Subscription Amount,” in United States dollars and in immediately
available funds.
 
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.12(a).
 
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.12(b).
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants, the Registration Rights Agreement, all exhibits and schedules
thereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
“Transfer Agent” means Corporate Stock Transfer, the current transfer agent of
the Company, with a mailing address of 3200 Cherry Creek Drive South, Suite 430,
Denver, CO 80209 and any successor transfer agent of the Company.
 
“Underlying Shares” means the Conversion Shares and the Warrant Shares.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13(b).
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
Placement Agency Agreement
 
Exhibit A-7

--------------------------------------------------------------------------------

 
 
“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be initially exercisable on the six (6) month anniversary of the
issuance date and have a term of exercise equal to five (5) years from the date
on which first exercisable, in the form of Exhibit C attached hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
PURCHASE AND SALE
 
Closing.  On the Closing Date, upon the terms and subject to the conditions set
forth herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchasers,
severally and not jointly,  agree to purchase, up to an aggregate of $5,000,000
of (i) shares of Preferred Stock with an aggregate Stated Value for each
Purchaser equal to ____% of such Purchaser’s Subscription Amount as set forth on
the signature page hereto executed by such Purchaser, (ii) Shares for each
Purchaser equal to ____% of such Purchaser’s Subscription Amount divided by the
Per Share Purchase Price and (iii) Warrants as determined pursuant to Section
2.2(a)(v).  The aggregate number of shares of Preferred Stock sold hereunder
shall be up to ______ and the aggregate number of Shares sold hereunder shall be
up to _____________.  Each Purchaser shall deliver to the Company, via wire
transfer or a certified check, immediately available funds equal to such
Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser and the Company shall deliver to each Purchaser its
respective Shares, shares of Preferred Stock and a Warrant as determined
pursuant to Section 2.2(a), and the Company and each Purchaser shall deliver the
other items set forth in Section 2.2 deliverable at the Closing.  Upon
satisfaction of the covenants and conditions set forth in Sections 2.2 and 2.3,
the Closing shall occur at the offices of EGS or such other location as the
parties shall mutually agree.  The Company covenants that, if the Purchaser
delivers a Notice of Conversion (as defined in the Certificate of Designation)
to convert any shares of Preferred Stock between the date hereof and the Closing
Date, the Company shall deliver Conversion Shares to the Purchaser on the
Closing Date in connection with such Notice of Conversion.
 
Deliveries.
 
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:
 
this Agreement duly executed by the Company;
 
a legal opinion of Company Counsel, substantially in the form of Exhibit D
attached hereto;
 
a copy of the irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver on an expedited basis via The Depository Trust Company
Deposit or Withdrawal at Custodian system (“DWAC”) Shares equal to ____% of such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price,
registered in the name of such Purchaser;
 
a certificate evidencing a number of shares of Preferred Stock equal to _____%
of such Purchaser’s Subscription Amount divided by the Stated Value, registered
in the name of such Purchaser and evidence of the filing and acceptance of the
Certificate of Designation from the Secretary of State of Delaware;
 
a Warrant registered in the name of such Purchaser to purchase up to a number of
shares of Common Stock equal to 50% of such Purchaser’s Subscription Amount
divided by $1.45, with an exercise price equal to $2.15, subject to adjustment
therein;
 
the Registration Rights Agreement duly executed by the Company; and
 
the Prospectus and Prospectus Supplement (which may be delivered in accordance
with Rule 172 under the Securities Act).
 
(b)           On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:
 
this Agreement duly executed by such Purchaser;
 
the Registration Rights Agreement duly executed by such Purchaser; and
 
such Purchaser’s Subscription Amount by wire transfer to the account specified
in writing by the Company.
 
Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
the accuracy in all material respects on the Closing Date of the representations
and warranties of the Purchasers contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);
 
Placement Agency Agreement
 
Exhibit A-8

--------------------------------------------------------------------------------

 
 
all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
 
the delivery by each Purchaser of the items set forth in Section 2.2(b) of this
Agreement.
 
(b)           The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:
 
the accuracy in all material respects when made and on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein);
 
all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
the delivery by the Company of the items set forth in Section 2.2(a) of this
Agreement;
 
the Certificate of Designation shall have been filed with and be effective in
the State of Delaware;
 
there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and
 
from the date hereof to the Closing Date, trading in the Common Stock shall not
have been suspended by the Commission or the Company’s principal Trading Market,
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

 
REPRESENTATIONS AND WARRANTIES
 
1.3           Representations and Warranties of the Company.  Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a).  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.  If the Company has no subsidiaries, all other
references to the Subsidiaries or any of them in the Transaction Documents shall
be disregarded.
 
Placement Agency Agreement
 
Exhibit A-9

--------------------------------------------------------------------------------

 
 
Organization and Qualification.  The Company and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement and each of the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
Placement Agency Agreement
 
Exhibit A-10

--------------------------------------------------------------------------------

 
 
No Conflicts.  The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.6 of this Agreement, (ii)
the filing with the Commission of the Prospectus Supplement, (iii) the filing
with the Commission pursuant to the Registration Rights Agreement, (iv) the
notice and/or application(s) to each applicable Trading Market for the issuance
and sale of the Securities and the listing of the Shares and Underlying Shares
for trading thereon in the time and manner required thereby and (v) the filing
of Form D with the Commission and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).
 
Issuance of the Securities; Registration.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.  The Underlying Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock for issuance of (i)
the Shares and (ii) the Underlying Shares at least equal to the Required Minimum
on the date hereof. The Company has prepared and filed the Registration
Statement in conformity with the requirements of the Securities Act, which
became effective on May 28, 2013, including the Prospectus, and such amendments
and supplements thereto as may have been required to the date of this
Agreement.  The Registration Statement is effective under the Securities Act and
no stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the Prospectus has been issued
by the Commission and no proceedings for that purpose have been instituted or,
to the knowledge of the Company, are threatened by the Commission.  The Company,
if required by the rules and regulations of the Commission, shall file the
Prospectus with the Commission pursuant to Rule 424(b).  At the time the
Registration Statement and any amendments thereto became effective, at the date
of this Agreement and at the Closing Date, the Registration Statement and any
amendments thereto conformed and will conform in all material respects to the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Prospectus and any amendments or supplements thereto, at time the Prospectus
or any amendment or supplement thereto was issued and at the Closing Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
Placement Agency Agreement
 
Exhibit A-11

--------------------------------------------------------------------------------

 
 
Capitalization.  The capitalization of the Company is as set forth on Schedule
3.1(g).  The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
exercise of employee stock options under the Company’s stock option plans, the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act.  No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the purchase and sale of the Securities, there
are no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase
securities.  No further approval or authorization of any stockholder, the Board
of Directors or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
 
Placement Agency Agreement
 
Exhibit A-12

--------------------------------------------------------------------------------

 
 
SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act. The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities contemplated by this Agreement or as set forth on Schedule
3.1(i), no event, liability, fact, circumstance, occurrence or development has
occurred or exists or is reasonably expected to occur or exist with respect to
the Company or its Subsidiaries or their respective businesses, prospects,
properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.
 
Placement Agency Agreement
 
Exhibit A-13

--------------------------------------------------------------------------------

 
 
Litigation.  There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any Subsidiary,
nor any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.
 
Labor Relations.  No labor dispute exists or, to the knowledge of the Company,
is imminent with respect to any of the employees of the Company, which could
reasonably be expected to result in a Material Adverse Effect.  None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
Placement Agency Agreement
 
Exhibit A-14

--------------------------------------------------------------------------------

 
 
Compliance.  Neither the Company nor any Subsidiary: (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect.
 
Regulatory Permits.  The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.
 
Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties.  Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.
 
Intellectual Property.  The Company and the Subsidiaries have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or required for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement.  Neither the Company nor any Subsidiary has
received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as could not have or reasonably be expected to not
have a Material Adverse Effect.  To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.  The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
Placement Agency Agreement
 
Exhibit A-15

--------------------------------------------------------------------------------

 
 
Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription
Amount.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.
 
Sarbanes-Oxley; Internal Accounting Controls.  The Company and the Subsidiaries
are in compliance with any and all applicable requirements of the Sarbanes-Oxley
Act of 2002 that are effective as of the date hereof, and any and all applicable
rules and regulations promulgated by the Commission thereunder that are
effective as of the date hereof and as of the Closing Date.  The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and the Subsidiaries have established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms.  The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.
 
Placement Agency Agreement
 
Exhibit A-16

--------------------------------------------------------------------------------

 
 
Certain Fees.  Except as set forth in the Prospectus Supplement, no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.
 
Private Placement. Assuming the accuracy of the Purchasers’ representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the Warrants and Warrant Shares by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
Registration Rights.  Other than each of the Purchasers, no Person has any right
to cause the Company or any Subsidiary to effect the registration under the
Securities Act of any securities of the Company or any Subsidiary.
 
Listing and Maintenance Requirements.  The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other established clearing corporation) in connection with such
electronic transfer.
 
Placement Agency Agreement
 
Exhibit A-17

--------------------------------------------------------------------------------

 
 
Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.
 
Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.   The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that no Purchaser makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
 
Placement Agency Agreement
 
Exhibit A-18

--------------------------------------------------------------------------------

 
 
No Integrated Offering. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
any applicable shareholder approval provisions of any Trading Market on which
any of the securities of the Company are listed or designated.
 
Solvency.  Based on the consolidated financial condition of the Company as of
the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).  The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.  Schedule
3.1(aa) sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.  For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s consolidated balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP.  Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.
 
Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.
 
Placement Agency Agreement
 
Exhibit A-19

--------------------------------------------------------------------------------

 
 
Foreign Corrupt Practices.  Neither the Company nor any Subsidiary, nor to the
knowledge of the Company or any Subsidiary, any agent or other person acting on
behalf of the Company or any Subsidiary, has (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of FCPA.
 
Accountants.  The Company’s accounting firm is set forth on Schedule 3.1(dd) of
the Disclosure Schedules.  To the knowledge and belief of the Company, such
accounting firm (i) is a registered public accounting firm as required by the
Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company’s Annual Report for the fiscal year
ending December 31, 2013.
 
Seniority.  As of the Closing Date, no Indebtedness or other claim against the
Company is senior to the Preferred Stock in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).
 
No Disagreements with Accountants and Lawyers.  There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.
 
Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities.  The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
Placement Agency Agreement
 
Exhibit A-20

--------------------------------------------------------------------------------

 
 
Acknowledgement Regarding Purchaser’s Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.14 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) each Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.  The Company further understands
and acknowledges that (y) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares deliverable with respect to Securities are being
determined, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
Form S-3 Eligibility.  The Company is eligible to register the resale of the
Warrant Shares for resale by the Purchaser on Form S-3 promulgated under the
Securities Act.
 
Stock Option Plans. Each stock option granted by the Company under the Company’s
stock option plan was granted (i) in accordance with the terms of the Company’s
stock option plan and (ii) with an exercise price at least equal to the fair
market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
the Company’s stock option plan has been backdated.  The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.
 
Placement Agency Agreement
 
Exhibit A-21

--------------------------------------------------------------------------------

 
 
Office of Foreign Assets Control.  Neither the Company nor any Subsidiary nor,
to the Company's knowledge, any director, officer, agent, employee or affiliate
of the Company  or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).
 
U.S. Real Property Holding Corporation.  The Company is not and has never been a
U.S. real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and the Company shall so certify upon
Purchaser’s request.
 
Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries or
Affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve.  Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.
 
Money Laundering.  The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.
 
Each Purchaser, for itself and for no other Purchaser, acknowledges and agrees
that the representations contained in Section 3.1 shall not modify, amend or
affect the Company’s right to rely on such Purchaser’s representations and
warranties contained in this Agreement or any representations and warranties
contained in any other Transaction Document or any other document or instrument
executed and/or delivered in connection with this Agreement or the consummation
of the transaction contemplated hereby.
 
Representations and Warranties of the Purchasers.  Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein):
 
(a)           Organization; Authority.  Such Purchaser is either an individual
or an entity duly incorporation or formation, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation
with full right, corporate, partnership, limited liability company or similar
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser.  Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
Placement Agency Agreement
 
Exhibit A-22

--------------------------------------------------------------------------------

 
 
(b)           Understandings or Arrangements.  Such Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws).  Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.  Such Purchaser understands that the
Warrants and Warrant Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Securities as principal for its own account and not with a view
to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting such Purchaser’s right to sell the Securities pursuant to a
registration statement or otherwise in compliance with applicable federal and
state securities laws).  Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.
 
(c)           Opportunity to Obtain Information. Such Purchaser acknowledges
that representatives of the Company have made available to such Purchaser the
opportunity to review the books and records of the Company and its Subsidiaries
and to ask questions of and receive answers from such representatives concerning
the business and affairs of the Company and its Subsidiaries.
 
(d)           Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it converts any shares of Preferred Stock or exercises any Warrants, it will be
either: (i) an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.
 
Placement Agency Agreement
 
Exhibit A-23

--------------------------------------------------------------------------------

 
 
(e)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(f)            General Solicitation.  Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(g)           Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
pricing terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
Placement Agency Agreement
 
Exhibit A-24

--------------------------------------------------------------------------------

 
 
OTHER AGREEMENTS OF THE PARTIES
 
Warrant Shares.  If all or any portion of a Warrant is exercised at a time when
there is an effective registration statement to cover the issuance or resale of
the Warrant Shares or if the Warrant is exercised via cashless exercise
commencing six months after the Closing Date, the Warrant Shares issued pursuant
to any such exercise shall be issued free of all legends.  If, at any time
following its effective date, the Resale Registration Statement (or any
subsequent registration statement registering the sale or resale of the Warrant
Shares) is not effective or is not otherwise available for the sale or resale of
the Warrant Shares, the Company shall immediately notify the holders of the
Warrants in writing that such Resale Registration Statement or other
registration statement is not then effective and thereafter shall promptly
notify such holders when such Resale Registration Statement or other
registration statement is effective again and available for the sale or resale
of the Warrant Shares (it being understood and agreed that the foregoing shall
not limit the ability of the Company to issue, or any Purchaser to sell, any of
the Warrant Shares in compliance with applicable federal and state securities
laws).  The Company shall use best efforts to keep the Resale Registration
Statement registering the issuance or resale of the Warrant Shares effective
during the period beginning on its effective date until the expiration of the
Warrants.  Upon a cashless exercise of a Warrant, the holding period for
purposes of Rule 144 shall tack back to the original date of issuance of such
Warrant.
 
Acknowledgment of Dilution.  The Company acknowledges that the issuance of the
Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions.  The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
 
Furnishing of Information; Public Information.
 
Until the time that no Purchaser owns Securities, the Company covenants to
maintain the registration of the Common Stock under Section 12(b) or 12(g) of
the Exchange Act and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act.  As long
as any Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities, including without
limitation, under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act, including without limitation, within the
requirements of the exemption provided by Rule 144.
 
Placement Agency Agreement
 
Exhibit A-25

--------------------------------------------------------------------------------

 
 
At any time during the period commencing from the six (6) month anniversary of
the date hereof and ending at such time that all of the Securities may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1)
and otherwise without restriction or limitation pursuant to Rule 144, if the
Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) (a “Public Information Failure”) then, in addition
to such Purchaser’s other available remedies, the Company shall pay to a
Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Securities,
an amount in cash equal to two percent (2.0%) of the aggregate Subscription
Amount of such Purchaser’s Securities on the day of a Public Information Failure
and on every thirtieth (30th) day (pro rated for periods totaling less than
thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required  for the Purchasers to transfer the Warrant Shares pursuant
to Rule 144.  The payments to which a Purchaser shall be entitled pursuant to
this Section 4.3(b) are referred to herein as “Public Information Failure
Payments.”  Public Information Failure Payments shall be paid on the earlier of
(i) the last day of the calendar month during which such Public Information
Failure Payments are incurred and (ii) the third (3rd) Business Day after the
event or failure giving rise to the Public Information Failure Payments is
cured.  In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Public Information Failure, and such Purchaser shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
 
Integration.  The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Preferred Stock and Warrants or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
Conversion and Exercise Procedures.  Each of the form of Notice of Exercise
included in the Warrants and the form of Notice of Conversion included in the
Certificate of Designation set forth the totality of the procedures required of
the Purchasers in order to exercise the Warrants or convert the Preferred
Stock.  Without limiting the preceding sentences, no ink-original Notice of
Exercise or Notice of Conversion shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of Exercise
or Notice of Conversion form be required in order to exercise the Warrants or
convert the Preferred Stock.  No additional legal opinion, other information or
instructions shall be required of the Purchasers to exercise their Warrants or
convert their Preferred Stock.  The Company shall honor exercises of the
Warrants and conversions of the Preferred Stock and shall deliver Underlying
Shares in accordance with the terms, conditions and time periods set forth in
the Transaction Documents.
 
Placement Agency Agreement
 
Exhibit A-26

--------------------------------------------------------------------------------

 
 
Securities Laws Disclosure; Publicity.  The Company shall, by 9:00 a.m. (New
York City time) on the Trading Day immediately following the date hereof (or
9:00 a.m. (New York City time) is executed prior to market open on the date
hereof) issue a press release disclosing the material terms of the transactions
contemplated hereby and, within the period required by the Commission, file a
Current Report on Form 8-K.  From and after the issuance of such press release,
the Company represents to the Purchasers that it shall have publicly disclosed
all material, non-public information delivered to any of the Purchasers by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents.  The Company and each Purchaser shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the Company, with respect to any press release of any
Purchaser, or without the prior consent of each Purchaser, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except
(a) as required by federal securities law in connection with any registration
statement contemplated by the Registration Rights Agreement and (b) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (b).
 
Shareholder Rights Plan.  No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.
 
Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have entered into a written agreement with
the Company regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
 
Placement Agency Agreement
 
Exhibit A-27

--------------------------------------------------------------------------------

 
 
Use of Proceeds.  Except as set forth on Schedule 4.9 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and shall not use such proceeds: (a) for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) for the redemption of any Common Stock or Common Stock Equivalents, (c) for
the settlement of any outstanding litigation or (d) in violation of FCPA or OFAC
regulations.
 
Indemnification of Purchasers.   Subject to the provisions of this Section 4.10,
the Company will indemnify and hold each Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party.  Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate
counsel.  The Company will not be liable to any Purchaser Party under this
Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.10 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.
 
Placement Agency Agreement
 
Exhibit A-28

--------------------------------------------------------------------------------

 
 
Reservation and Listing of Securities.
 
The Company shall maintain a reserve from its duly authorized shares of Common
Stock for issuance pursuant to the Transaction Documents in such amount as may
then be required to fulfill its obligations in full under the Transaction
Documents.
 
If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than 130% of (i) the Required Minimum
on such date, minus (ii) the number of shares of Common Stock previously issued
pursuant to the Transaction Documents, then the Board of Directors shall use
commercially reasonable efforts to amend the Company’s certificate or articles
of incorporation to increase the number of authorized but unissued shares of
Common Stock to at least the Required Minimum at such time (minus the number of
shares of Common Stock previously issued pursuant to the Transaction Documents),
as soon as possible and in any event not later than the 75th day after such
date, provided that the Company will not be required at any time to authorize a
number of shares of Common Stock greater than the maximum remaining number of
shares of Common Stock that could possibly be issued after such time pursuant to
the Transaction Documents.
 
The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market.
 
Participation in Future Financing.
 
(a)           From the date hereof until the date that is the 12 month
anniversary of the Closing Date, upon any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents for cash consideration,
Indebtedness or a combination of units hereof (a “Subsequent Financing”), each
Purchaser shall have the right to participate in up to an amount of the
Subsequent Financing equal to 100% of the Subsequent Financing (the
“Participation Maximum”) on the same terms, conditions and price provided for in
the Subsequent Financing.
 
At least five (5) Trading Days prior to the closing of the Subsequent Financing,
the Company shall deliver to each Purchaser a written notice of its intention to
effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask such
Purchaser if it wants to review the details of such financing (such additional
notice, a “Subsequent Financing Notice”).  Upon the request of a Purchaser, and
only upon a request by such Purchaser, for a Subsequent Financing Notice, the
Company shall promptly, but no later than one (1) Trading Day after such
request, deliver a Subsequent Financing Notice to such Purchaser.  The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.  
 
Placement Agency Agreement
 
Exhibit A-29

--------------------------------------------------------------------------------

 
 
Any Purchaser desiring to participate in such Subsequent Financing must provide
written notice to the Company by not later than 5:30 p.m. (New York City time)
on the fifth (5th) Trading Day after all of the Purchasers have received the
Pre-Notice that such Purchaser is willing to participate in the Subsequent
Financing, the amount of such Purchaser’s participation, and representing and
warranting that such Purchaser has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice.  If the
Company receives no such notice from a Purchaser as of such fifth (5th) Trading
Day, such Purchaser shall be deemed to have notified the Company that it does
not elect to participate. 
 
If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after all of
the Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice. 
 
If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after all of
the Purchasers have received the Pre-Notice, the Company receives responses to a
Subsequent Financing Notice from Purchasers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum.  “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Securities purchased on the Closing Date by a Purchaser
participating under this Section 4.12 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.12.
 
The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.12, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within 30 Trading Days after the date
of the initial Subsequent Financing Notice.
 
The Company and each Purchaser agree that if any Purchaser elects to participate
in the Subsequent Financing, the transaction documents related to the Subsequent
Financing shall not include any term or provision whereby such Purchaser shall
be required to agree to any restrictions on trading as to any of the Securities
purchased hereunder or be required to consent to any amendment to or termination
of, or grant any waiver, release or the like under or in connection with, this
Agreement, without the prior written consent of such Purchaser.
 
Placement Agency Agreement
 
Exhibit A-30

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in this Section 4.12 and unless
otherwise agreed to by such Purchaser, the Company shall either confirm in
writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the tenth (10th) Business Day following delivery of the
Subsequent Financing Notice.  If by such tenth (10th) Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser, such transaction shall be deemed to have been
abandoned and such Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.
 
Notwithstanding the foregoing, this Section 4.12 shall not apply in respect of
an Exempt Issuance.
 
Subsequent Equity Sales.
 
(a)           From the date hereof until 90 Trading Days after the Effective
Date, neither the Company nor any Subsidiary shall issue, enter into any
agreement to issue or announce the issuance or proposed issuance of any shares
of Common Stock, Common Stock Equivalents or any non-equity linked debt.
 
From the date hereof until the earlier of such time as no Purchaser holds any of
the Warrants and the second anniversary of the Closing Date, the Company shall
be prohibited from effecting or entering into an agreement to effect any
issuance by the Company or any of its Subsidiaries of Common Stock or Common
Stock Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction.  “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may issue securities at a future determined price.  Any
Purchaser shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.
 
Placement Agency Agreement
 
Exhibit A-31

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, this Section 4.13 shall not apply in respect of
an Exempt Issuance, except that no Variable Rate Transaction shall be an Exempt
Issuance.
 
Equal Treatment of Purchasers.  No consideration (including any modification of
any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Agreement unless
the same consideration is also offered to all of the parties to this
Agreement.  For clarification purposes, this provision constitutes a separate
right granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of Securities or
otherwise.
 
Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.6.  Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Section 4.6, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure Schedules. 
Notwithstanding the foregoing and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) no Purchaser makes any representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 4.6,
(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.6 and (iii) no Purchaser shall have any duty
of confidentiality to the Company or its Subsidiaries after the issuance of the
initial press release as described in Section 4.6.  Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the covenant set forth above shall only apply with respect
to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.
 
Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Warrants and Warrant Shares, if required under Regulation D, and
to provide a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
Placement Agency Agreement
 
Exhibit A-32

--------------------------------------------------------------------------------

 
 
Capital Changes.  Until the one year anniversary of the Closing Date, the
Company shall not undertake a reverse or forward stock split or reclassification
of the Common Stock without the prior written consent of the Purchasers holding
a majority in interest of the shares of Preferred Stock, unless solely in
connection with maintaining the listing of the Common Stock on the Nasdaq Stock
Market.
 
Transfer Restrictions.
 
The Shares shall be issued free of legends.  The Securities may only be disposed
of in compliance with state and federal securities laws.  In connection with any
transfer of any Securities (excluding the Shares) other than pursuant to an
effective registration statement or Rule 144, to the Company or to an Affiliate
of a Purchaser or in connection with a pledge as contemplated in Section
4.18(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company (the fees and expenses of which shall be paid by the
Company), the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act.  As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights and obligations of a Purchaser under this Agreement and the
Registration Rights Agreement.
 
The Purchasers agree to the imprinting, so long as is required by this Section
4.18, of a legend on any of the Preferred Stock, Warrants and Underlying Shares
in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES
 
Placement Agency Agreement
 
Exhibit A-33

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders (as defined in the
Registration Rights Agreement) thereunder.
 
The shares underlying the Preferred Stock shall not contain any legend upon
conversion.  Certificates evidencing the Warrant Shares shall not contain any
legend (including the legend set forth in Section 4.18(b) hereof): (i) while a
registration statement (including the Resale Registration Statement) covering
the resale of such security is effective under the Securities Act, (ii)
following any sale of such Warrant Shares pursuant to Rule 144, (iii) if such
Underlying Shares are eligible for sale under Rule 144 or (iv) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission). The Company shall cause its counsel to issue a legal opinion to the
Transfer Agent promptly after the Effective Date if required by the Transfer
Agent to effect the removal of the legend hereunder. If all or any shares of the
Warrant is exercised at a time when there is an effective registration statement
to cover the resale of the Warrant Shares, or if such Warrant Shares may be sold
under Rule 144 or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such Warrant Shares
shall be issued free of all legends.  The Company agrees that following the
Effective Date or at such time as such legend is no longer required under this
Section 4.18(c), it will, no later than three Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent of a certificate
representing Underlying Shares, as applicable, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Purchaser a certificate representing such shares that is free
from all restrictive and other legends.  The Company may not make any notation
on its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 4.  Certificates for Warrant
Shares subject to legend removal hereunder shall be transmitted by the Transfer
Agent to the Purchaser by crediting the account of the Purchaser’s prime broker
with the Depository Trust Company System as directed by such Purchaser.
 
Placement Agency Agreement
 
Exhibit A-34

--------------------------------------------------------------------------------

 
 
In addition to such Purchaser’s other available remedies, the Company shall pay
to a Purchaser, in cash, as partial liquidated damages and not as a penalty, for
each $1,000 of Warrant Shares (based on the VWAP of the Common Stock on the date
such Securities are submitted to the Transfer Agent) delivered for removal of
the restrictive legend and subject to Section 4.18(c), $10 per Trading Day
(increasing to $20 per Trading Day five (5) Trading Days after such damages have
begun to accrue) for each Trading Day after the Legend Removal Date until such
certificate is delivered without a legend.  Nothing herein shall limit such
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
Each Purchaser, severally and not jointly with the other Purchasers, agrees with
the Company that such Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.18 is predicated upon the Company’s
reliance upon this understanding.

 
MISCELLANEOUS
 
Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before March
__, 2014; provided, however, that no such termination will affect the right of
any party to sue for any breach by any other party (or parties).
 
Fees and Expenses.  At the Closing, the Company has agreed to reimburse Alpha
Capital Anstalt (“Alpha”) the non-accountable sum of $50,000 for its legal fees
and expenses.  Accordingly, in lieu of the foregoing payment, the aggregate
amount that Alpha pay for the Securities at the Closing shall be reduced by
$50,000 in lieu thereof.  The Company shall deliver to each Purchaser, prior to
the Closing, a completed and executed copy of the Closing Statement, attached
hereto as Annex A.  Except as expressly set forth in the Transaction Documents
to the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all Transfer Agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company and any conversion or exercise
notice delivered by a Purchaser), stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.
 
Placement Agency Agreement
 
Exhibit A-35

--------------------------------------------------------------------------------

 
 
Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, the Prospectus and the Prospectus Supplement, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.
 
Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto at or prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
Amendments; Waivers.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding at least 67% in interest of
the Shares based on the initial Subscription Amounts hereunder or, in the case
of a waiver, by the party against whom enforcement of any such waived provision
is sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of each Purchaser (other than by merger).  Any Purchaser
may assign any or all of its rights under this Agreement to any Person to whom
such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”
 
No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.
 
Placement Agency Agreement
 
Exhibit A-36

--------------------------------------------------------------------------------

 
 
Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If either party shall
commence an action, suit or proceeding to enforce any provisions of the
Transaction Documents, then, in addition to the obligations of the Company under
Section 4.10, the prevailing party in such action, suit or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
Survival.  The representations and warranties contained herein shall survive the
Closing and the delivery of the Securities.
 
Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
Placement Agency Agreement
 
Exhibit A-37

--------------------------------------------------------------------------------

 
 
Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of the Preferred Stock
or an exercise of a Warrant, the applicable Purchaser shall be required to
return any shares of Common Stock subject to any such rescinded conversion or
exercise notice concurrently with the return to such Purchaser of the aggregate
exercise price paid to the Company for such shares and the restoration of such
Purchaser’s right to acquire such shares pursuant to such Purchaser’s Warrant
(including, issuance of a replacement warrant certificate evidencing such
restored right).
 
Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
Payment Set Aside.  To the extent that the Company makes a payment or payments
to any Purchaser pursuant to any Transaction Document or a Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
Placement Agency Agreement
 
Exhibit A-38

--------------------------------------------------------------------------------

 
 
Usury.  To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document.  Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate.  It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the effective date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.
 
Independent Nature of Purchasers’ Obligations and Rights.  The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights including, without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.  For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through
EGS.  EGS does not represent any of the Purchasers and only represents
Alpha.  The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers.  It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.
 
Placement Agency Agreement
 
Exhibit A-39

--------------------------------------------------------------------------------

 
 
Liquidated Damages.  The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.
 
(Signature Pages Follow)
 
Placement Agency Agreement
 
Exhibit A-40

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
MAGNEGAS CORPORATION
 
Address for Notice:
By:__________________________________________
     Name:
     Title:
 
With a copy to (which shall not constitute notice):
Fax:



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
Placement Agency Agreement
 
Exhibit A-41

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO MNGA SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
_________________________________
 
Name of Authorized Signatory: _______________________________________________
 
Title of Authorized Signatory: ________________________________________________
 
Email Address of Authorized Signatory:_________________________________________
 
Facsimile Number of Authorized Signatory: ______________________________________
 
Address for Notice to Purchaser:
 
Address for Delivery of Preferred Stock and Warrants to Purchaser (if not same
as address for notice):
 
Subscription Amount: $_________________


Shares: _________________


Shares of Preferred Stock: ________________


Warrant Shares: __________________


EIN Number: _______________________
 
[SIGNATURE PAGES CONTINUE]
 
Placement Agency Agreement
 
Exhibit A-42

--------------------------------------------------------------------------------

 
 
Annex A
 
CLOSING STATEMENT


Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase up to $5,000,000 of Common Stock,
Preferred Stock and Warrants from MagneGas Corporation, a Florida corporation
(the “Company”).  All funds will be wired into an account maintained by the
Company.  All funds will be disbursed in accordance with this Closing Statement.


Disbursement Date:
March ___, 2014

 
I.   PURCHASE PRICE
 
   
Gross Proceeds to be Received
$
   
II.   DISBURSEMENTS
 
   
 
$
 
 
$
   
$
   
$
   
$
   
Total Amount Disbursed:
$
           
WIRE INSTRUCTIONS:
 
     
See attached.
 
Acknowledged and agreed to
this ___ day of March, 2014
 
MAGNEGAS CORPORATION
 
By: ­_____________________
Name:
Title:
 



Placement Agency Agreement
 
Exhibit A-43

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Form of Lock Up Agreement




[See Attached]
 
 
 
 
 
 
Placement Agency Agreement
 
Exhibit B-1

--------------------------------------------------------------------------------

 
 
____________________, 2014
 
Northland Securities, Inc.
45 South 7th Street, Suite 2000
Minneapolis, MN 55402
 
Dear Sirs:
 
As an inducement to Northland Securities, Inc., the underwriter (the
“Underwriter”) to execute a purchase agreement (the “Purchase Agreement”)
providing for a public offering (the “Offering”) of common stock (the “Common
Stock”), or any other securities of MagneGas Corporation and any successor (by
merger or otherwise) thereto (the “Company”), the undersigned hereby agrees that
without, in each case, the prior written consent of the Underwriter during the
period specified in the second succeeding paragraph (the “Lock-Up Period”), the
undersigned will not: (1) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, make any
short sale or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into, exercisable or
exchangeable for or that represent the right to receive Common Stock (including
without limitation, Common Stock which may be deemed to be beneficially owned by
the undersigned in accordance with the rules and regulations of the Securities
and Exchange Commission and securities which may be issued upon exercise of a
stock option or warrant) whether now owned or hereafter acquired (the
“Undersigned’s Securities”); (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Undersigned’s Securities, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise; (3) make any demand for or exercise any right
with respect to, the registration of any Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock; or (4)
publicly disclose the intention to do any of the foregoing.
 
The undersigned agrees that the foregoing restrictions preclude the undersigned
from engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Securities even if such Securities would be disposed of by
someone other than the undersigned.  Such prohibited hedging or other
transactions would include without limitation any short sale or any purchase,
sale or grant of any right (including without limitation any put or call option)
with respect to any of the Undersigned’s Securities or with respect to any
security that includes, relates to, or derives any significant part of its value
from such Securities.
 
The initial Lock-Up Period will commence on the date of this Agreement and
continue and include the date [90]* days after the date of the final prospectus
used to sell Common Stock in the Offering pursuant to the Purchase Agreement, to
which you are or expect to become parties; provided, however, that if (1) during
the last 17 days of the initial Lock-Up Period, the Company releases earnings
results or material news or a material event relating to the Company occurs or
(2) prior to the expiration of the initial Lock-Up Period, the Company announces
that it will release earnings results during the 16-day period beginning on the
last day of the initial Lock-Up Period, then in each case the initial Lock-Up
Period will be extended until the expiration of the 18-day period beginning on
the date of release of such earnings results or material news, or the occurrence
of such material event, as applicable, unless the Underwriter, waives, in
writing, such extension.
 
The undersigned hereby acknowledges that the Company will be requested to agree
in the Purchase Agreement to provide written notice to the undersigned of any
event that would result in an extension of the Lock-Up Period pursuant to the
previous paragraph and agrees that any such notice properly delivered will be
deemed to have been given to, and received by, the undersigned.  The undersigned
further agrees that, prior to engaging in any transaction or taking any other
action that is subject to the terms of this Agreement during the period from the
date of this Agreement to and including the 34th day following the expiration of
the initial Lock-Up Period, it will give notice thereof to the Company and will
not consummate such transaction or take any such action unless it has received
written confirmation from the Company that the Lock-Up Period (as may have been
extended pursuant to the previous paragraph) has expired.
                                                               
* Those holders noted on Schedule II are only subject to a 30 day lock-up
period.
 
Placement Agency Agreement
 
Exhibit B-2

--------------------------------------------------------------------------------

 
 
If the undersigned is an officer or director of the Company, (i) the Underwriter
agrees that, at least three business days before the effective date of any
release or waiver of the foregoing restrictions in connection with a transfer of
shares of Common Stock, the Underwriter will notify the Company of the impending
release or waiver, and (ii) the Company has agreed in the Purchase Agreement to
announce the impending release or waiver by issuing a press release through a
major news service at least two business days before the effective date of the
release or waiver.  Any release or waiver granted by the Underwriter hereunder
to any such officer or director shall only be effective two business days after
the publication date of such press release.  The provisions of this paragraph
will not apply if both (a) the release or waiver is effected solely to permit a
transfer not for consideration, and (b) the transferee has agreed in writing to
be bound by the same terms described in this letter that are applicable to the
transferor, to the extent and for the duration that such terms remain in effect
at the time of the transfer.  The undersigned further agrees that the foregoing
provisions shall be equally applicable to any issuer-directed Common Stock that
the undersigned may purchase in the offering.
 
Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities (i) as a bona fide gift or gifts, (ii) to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
(iii) if the undersigned is a corporation, partnership, limited liability
company, trust or other business entity (1) transfers to another corporation,
partnership, limited liability company, trust or other business entity that is a
direct or indirect affiliate (as defined in Rule 405 promulgated under the
Securities Act of 1933, as amended) of the undersigned or (2) distributions of
shares of Common Stock or any security convertible into or exercisable for
Common Stock to limited partners, limited liability company members or
stockholders of the undersigned, (iv) if the undersigned is a trust, transfers
to the beneficiary of such trust, (v) transfers by testate succession or
intestate succession or (vi) pursuant to the Purchase Agreement in connection
with this Offering; provided, in the case of clauses (i)-(v), that (x) such
transfer shall not involve a disposition for value, (y) the transferee agrees in
writing with the Underwriter to be bound by the terms of this Lock-Up Agreement,
and (z) no filing by any party under Section 16(a) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), shall be required or shall be made
voluntarily in connection with such transfer.  For purposes of this Agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
nor more remote than first cousin.
 
In addition, the foregoing restrictions shall not apply (i) the exercise of
stock options granted pursuant to the Company’s equity incentive plans; provided
that it shall apply to any of the Undersigned’s Securities issued upon such
exercise, or (ii) the establishment of any contract, instruction or plan (a
“Plan”) that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under
the Exchange Act; provided that no sales of the Undersigned’s Securities shall
be made pursuant to such a Plan prior to the expiration of the Lock-Up Period
(as such may have been extended pursuant to the provisions hereof), and such a
Plan may only be established if no public announcement of the establishment or
existence thereof and no filing with the Securities and Exchange Commission or
other regulatory authority in respect thereof or transactions thereunder or
contemplated thereby, by the undersigned, the Company or any other person, shall
be required, and no such announcement or filing is made voluntarily, by the
undersigned, the Company or any other person, prior to the expiration of the
Lock-Up Period (as such may have been extended pursuant to the provisions
hereof).
 
Placement Agency Agreement
 
Exhibit B-3

--------------------------------------------------------------------------------

 
 
In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Agreement.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute and additional documents necessary to ensure the
validity or enforcement of this Agreement. All authority herein conferred or
agreed to be conferred and any obligations of the undersigned shall be binding
upon the successors, assigns, heirs or personal representatives of the
undersigned.
 
The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if (i) the Company notifies the Underwriter
that it does not intend to proceed with the Offering, (ii) the Purchase
Agreement does not become effective, or if the Purchase Agreement (other than
the provisions thereof which survive termination) shall terminate or be
terminated prior to payment for and delivery of the Common Stock to be sold
thereunder, or (iii) the Offering is not completed by May 31, 2014.
 
The undersigned understands that the Underwriter are entering into the Purchase
Agreement and proceeding with the Offering in reliance upon this Agreement.
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
[remainder of page left blank intentionally – signature page follows]
 
Placement Agency Agreement
 
Exhibit B-4

--------------------------------------------------------------------------------

 



 
Very truly yours,
               
Printed Name of Holder
         
 
By:
        Signature                      
Printed Name of Person Signing
(and indicate capacity of person signing if
signing as custodian, trustee, or on behalf of
an entity)
 

 
 
Exhibit B-5

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Form of Agent Warrants




[See Attached]
 
 
 
 
 
 
Placement Agency Agreement
 
Exhibit C-1

--------------------------------------------------------------------------------

 
 
WARRANT


NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
MAGNEGAS CORPORATION
 
WARRANT
 
 

Warrant No. _____  Original Issue Date:[_________], 2014

                                                                                                                  
MAGNEGAS CORPORATION a Delaware corporation (the “Company”), hereby certifies
that, for value received, Northland Securities, Inc. or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of
_______ shares of Common Stock (each such share, a “Warrant Share” and all such
shares, the “Warrant Shares”), at any time and from time to time from and after
the Original Issue Date and through and including the date that is five years
after the date of the final prospectus (the “Expiration Date”) relating to a
public offering (the “Offering”) of Common Stock by the Company and certain of
its stockholders, and subject to the following terms and conditions:
 
1.           Definitions. As used in this Warrant, the following terms shall
have the respective definitions set forth in this Section 1.  Capitalized terms
that are used and not defined in this Warrant that are defined in the Purchase
Agreement (as defined below) shall have the respective definitions set forth in
the Purchase Agreement.
 
“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market, the closing bid price per share of the
Common Stock for such date (or the nearest preceding date) on such market; (ii)
if prices for the Common Stock are then quoted on the OTC Bulletin Board, the
closing bid price per share of the Common Stock for such date (or the nearest
preceding date) so quoted; (iii) if prices for the Common Stock are then
reported in the “Pink Sheets” published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (iv) in all other cases, the fair market value of a share of Common
Stock as determined by an independent qualified appraiser selected in good faith
and paid for by the Company.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Exercise Price” means $2.15, subject to adjustment in accordance with Section
9.
 
Placement Agency Agreement
 
Exhibit C-2

--------------------------------------------------------------------------------

 
 
“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.
 
“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant or its predecessor instrument.
 
“Purchase Agreement” means the Purchase Agreement, dated March 24, 2014, to
which the Company and the original Holder are parties.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in clauses (i), (ii) and (iii) hereof, then Trading Day shall mean any
day, other than a Saturday or Sunday and other than a day that banks in the
State of New York are generally authorized or required by applicable law to be
closed.
 
“Trading Market” means whichever of the New York Stock Exchange, NYSE AMEX, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or the OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.
 
2.           Registration of Warrant.  The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
3.           Registration of Transfers.  The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified herein. Upon any such registration or
transfer, a new Warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.
 
4.           Exercise and Duration of Warrants.
 
(a)           This Warrant shall be exercisable by the registered Holder in
whole at any time and in part from time to time from the Original Issue Date
through and including the Expiration Date. At 5:00 p.m., Eastern time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value.  The Company may not call or redeem any
portion of this Warrant without the prior written consent of the affected
Holder.
 
Placement Agency Agreement
 
Exhibit C-3

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary contained herein, the
number of Warrant Shares that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to ensure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
affiliates (as defined under Rule 144, “Affiliates”) and any other persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.999% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise).  For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  This provision shall not restrict the number of shares of Common
Stock which a Holder may receive or beneficially own in order to determine the
amount of securities or other consideration that such Holder may receive in the
event of a Fundamental Transaction as contemplated in Section 9 of this
Warrant.  By written notice to the Company, the Holder may waive the provisions
of this Section 4(b) but any such waiver will not be effective until the 61st
day after delivery of such notice, nor will any such waiver effect any other
Holder.
 
                Notwithstanding anything to the contrary contained herein, the
number of Warrant Shares that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, does not exceed 9.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise).  For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder.  This provision shall
not restrict the number of shares of Common Stock which a Holder may receive or
beneficially own in order to determine the amount of securities or other
consideration that such Holder may receive in the event of a Fundamental
Transaction as contemplated in Section 9 of this Warrant.  This restriction may
not be waived.
 
5.           Delivery of Warrant Shares.
 
(a)           To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant are being exercised. Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon payment
of the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder and the Company shall promptly (but in no event
later than three Trading Days after the Date of Exercise (as defined herein))
issue and deliver to the Holder, a certificate for the Warrant Shares issuable
upon such exercise, which, unless otherwise required by applicable law, shall be
free of restrictive legends.  A “Date of Exercise” means the date on which the
Holder shall have delivered to the Company: (i) the Exercise Notice (with the
Warrant Exercise Log attached to it), appropriately completed and duly signed
and (ii) if such Holder is not utilizing the cashless exercise provisions set
forth in this Warrant, payment of the Exercise Price for the number of Warrant
Shares so indicated by the Holder to be purchased.
 
(b)           If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), then the Holder will have the right to rescind such
exercise.
 
Placement Agency Agreement
 
Exhibit C-4

--------------------------------------------------------------------------------

 
 
(c)           If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), and if after such third Trading Day and prior to the
receipt of such Warrant Shares, the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall (1) pay in cash to the
Holder the amount by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (A) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue by (B) the closing bid price of the Common Stock at the time
of the obligation giving rise to such purchase obligation and (2) at the option
of the Holder, either reinstate the portion of the Warrant and equivalent number
of Warrant Shares for which such exercise was not honored or deliver to the
Holder the number of shares of Common Stock that would have been issued had the
Company timely complied with its exercise and delivery obligations hereunder.
The Holder shall provide the Company written notice indicating the amounts
payable to the Holder in respect of the Buy-In.
 
(d)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.
 
6.           Charges, Taxes and Expenses.  Issuance and delivery of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.
 
7.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.
 
8.           Reservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.
 
Placement Agency Agreement
 
Exhibit C-5

--------------------------------------------------------------------------------

 
 
9.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.
 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be adjusted to equal the product obtained by multiplying the then-current
Exercise Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
(b)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall, either (1) issue to the
Holder a new warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder’s right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof,
or (2) purchase the Warrant from the Holder for a purchase price, payable in
cash within five Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), equal to the Black Scholes value of the
remaining unexercised portion of this Warrant on the date of such request. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (b) and insuring that the Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.
 
(c)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to this Section 9, the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.
 
(d)           Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
Placement Agency Agreement
 
Exhibit C-6

--------------------------------------------------------------------------------

 
 
(e)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.
 
10.          Payment of Exercise Price. The Holder may pay the Exercise Price in
one of the following manners:
 
(a)           Cash Exercise.  The Holder may deliver immediately available
funds; or
 
(b)           Cashless Exercise.  The Holder may notify the Company in an
Exercise Notice of its election to utilize a cashless exercise, in which event
the Company shall issue to the Holder the number of Warrant Shares determined as
follows:
 
X = Y [(A-B)/A]
 
where:
 
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
 
A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.
 
B = the Exercise Price.
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.
 
11.           No Fractional Shares. No fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Closing Price of one
Warrant Share on the date of exercise.
 
12.           Notices.  Any and all notices or other communications or
deliveries hereunder (including, without limitation, any Exercise Notice) shall
be in writing and shall be deemed given and effective if provided pursuant to
the Purchase Agreement. In case any time:  (1) the Company shall declare any
cash dividend on its capital stock; (2) the Company shall pay any dividend
payable in stock upon its capital stock or make any distribution to the holders
of its capital stock; (3) the Company shall offer for subscription pro rata to
the holders of its capital stock any additional shares of stock of any class or
other rights; (4) there shall be any capital reorganization, or reclassification
of the capital stock of the Company, or consolidation or merger of the Company
with, or sale of all or substantially all of its assets to, another corporation;
or (5) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of said cases, the Company
shall give prompt written notice to the Holder. Such notice shall also specify
the date as of which the holders of capital stock of record shall participate in
such dividend, distribution or subscription rights, or shall be entitled to
exchange their capital stock for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, or conversion or redemption, as the case may
be.  Such written notice shall be given at least 20 days prior to the action in
question and not less than 20 days prior to the record date or the date on which
the Company’s transfer books are closed in respect thereto.
 
Placement Agency Agreement
 
Exhibit C-7

--------------------------------------------------------------------------------

 
 
 
13.           Lock Up.  In accordance with FINRA Rule 5110(g), this Warrant
shall not be sold during the Offering, or sold, transferred, assigned, pledged,
or hypothecated, or be the subject of any hedging, short sale, derivative, put,
or call transaction that would result in the effective economic disposition of
this Warrant or the Warrant Shares, by any person for a period of 180 days
immediately following the date of effectiveness or commencement of sales of the
Offering, except as provided in paragraph (g)(2) of FINRA Rule 5110.
 
14.           Miscellaneous.
 
(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.
 
(b)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.
 
(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
(e)           Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of by being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares.
 
[Remainder of page intentionally left blank, signature page follows]
 
Placement Agency Agreement
 
Exhibit C-8

--------------------------------------------------------------------------------

 


In witness whereof, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 

 
MAGNEGAS CORPORATION
         
 
By:
      Name:       Its:    

 
Accepted and agreed:
 
NORTHLAND SECURITIES, INC.
 
MAGNEGAS CORPORATION
       
By:
    Name:     Its:    

 
Placement Agency Agreement
 
Exhibit C-9

--------------------------------------------------------------------------------

 


EXERCISE NOTICE


           The undersigned Holder hereby irrevocably elects to purchase   shares
of Common Stock pursuant to the attached Warrant.  Capitalized terms used herein
and not otherwise defined have the respective meanings set forth in the Warrant.
 
(1) The undersigned Holder hereby exercises its right to purchase   Warrant
Shares pursuant to the Warrant.
 
(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):
 
                     “Cash Exercise” under Section 10
                   “Cashless Exercise” under Section 10
 
(3) If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.
 
(4) Pursuant to this Exercise Notice, the Company shall deliver to the Holder  
Warrant Shares in accordance with the terms of the Warrant.
 
 

Dated ______________ __, _____ 
Name of Holder:
          (Print)                  
 
By:
      Its:      
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 

 
Placement Agency Agreement
 
Exhibit C-10

--------------------------------------------------------------------------------

 
 
Warrant Shares Exercise Log


Date
Number of Warrant
Shares Available
to be Exercised
Number of Warrant
Shares Exercised
Number of Warrant
Shares Remaining
to be Exercised
       



Placement Agency Agreement
 
Exhibit C-11

--------------------------------------------------------------------------------

 
 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto  
the right represented by the attached Warrant to purchase   shares of Common
Stock to which such Warrant relates and appoints   attorney to transfer said
right on the books of the Company with full power of substitution in the
premises.


Dated: __________ __, _______



       
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
          Address of Transferee                        
Note: Address for Delivery may not be a P.O. box and must be a physical address
where stock certificates may be delivered in connection with this purchase or
any future stock issued through splits, warrant conversions or other
circumstances. The delivery address may be a personal residence, or a broker
dealer where the certificate would be deposited
 


Attest:
__________________________________


 
 
Exhibit C-12 

--------------------------------------------------------------------------------